MEDICAID MANAGED CARE MODEL CONTRACT

Amendment of Agreement

Between
The City of New York
And
CarePlus, LLC

This Amendment, effective January 1, 2005, amends the Medicaid Managed Care
Model Contract (hereinafter referred to as the “Agreement”) made by and between
the City of New York acting through the New York City Department of Health and
Mental Hygiene (hereinafter referred to as "DOHMH” or “LDSS”) and CarePlus, LLC
(hereinafter referred to as “MCO” or “Contractor”).

WHEREAS, the parties entered into an Agreement effective October 1, 2004 for the
purpose of providing prepaid case managed health services to Medical Assistance
recipients residing in New York City; and

WHEREAS, the parties desire to amend said Agreement to modify certain provisions
to reflect current circumstances and intentions;

NOW THEREFORE, effective January 1, 2005, it is mutually agreed by the parties
to amend this Agreement as follows:

The attached “Table of Contents for Model Contract” is substituted for the
period beginning January 1, 2005.

Add to Section 1, Definitions, a definition for “Permanent Placement Status,” to
read as
follows:

“Permanent Placement Status” means the status of an individual in a Residential
Health Care Facility [RHCF] when the LDSS determines that the individual is not
expected to return home based on medical evidence affirming the individual’s
need for permanent RHCF placement.

Amend Section 3.1 (c), “Capitation Payments,” to read as follows:



  c)   The monthly capitation payments and the Supplemental Newborn Capitation
Payment and the Supplemental Maternity Capitation Payment to the Contractor
shall constitute full and complete payments to the Contractor for all services
that the Contractor provides pursuant to this Agreement subject to stop-loss
provisions set forth in Section 3.11, 3.12, and 3.13 of this Agreement.

January 1, 2005 Amendment 1

1

Add a new Section 3.13, “Residential Health Care Facility Stop-Loss,” to read as
follows: 3.13 Residential Health Care Facility Stop-Loss

The Contractor will be compensated for medically necessary and clinically
appropriate Medicaid reimbursable inpatient Residential Health Care Facility
services as defined in Appendix K in excess of sixty (60) days during a calendar
year at the lower of the Contractor’s negotiated rates or Medicaid rate of
payment.

Add a new Section 3.14, “Stop-Loss Procedures and Documentation,” to read as
follows: 3.14 Stop-Loss Procedures and Documentation

The Contractor must follow procedures and documentation requirements in
accordance with the New York State Department of Health stop-loss policy and
procedure manual. Payments made for stop-loss claims that do not conform to SDOH
requirements are subject to recoupment.

Renumber Sections 3.13, “Enrollment Limitations,” and 3.14, “Tracking Visits
Provided by Indian Health Clinics,” as Sections 3.15, and 3.16 respectively.

Amend Section 18.2, “SDOH Instructions for Report Submissions” to read as
follows:

SDOH, with prior notice to the LDSS, will provide Contractor with instructions
for submitting the reports required by Section 18.5 (a) through (m), including
time frames, and requisite formats. The instructions, time frames and formats
may be modified by SDOH with prior notice to the LDSS, and thereafter upon sixty
(60) days written notice to the Contractor. The LDSS, with prior notice to SDOH,
shall provide the Contractor with instructions for submitting the reports
required by Section 18.5(n), including time frames and requisite formats.

Amend Section 18.4, “Notification of Changes in Report Due Dates, Requirements
or Formats" to read as follows:

SDOH or LDSS may extend due dates, or modify report requirements or formats upon
a written request by the Contractor to the SDOH or LDSS with a copy of the
request to the other agency, where the Contractor has demonstrated a good and
compelling reason for the extension or modification. The determination to grant
a modification or extension of time shall be made by SDOH with regard to annual
and quarterly statements, complaint reports, audits, encounter data, change of
ownership, clinical studies, QARR, and provider network reports. The
determination to grant a modification or extension of time shall be made by the
LDSS with respect to reports required by Sections 18.5 (m) and (n) of the
Agreement.

Amend “Reporting Requirements,” Section 18.5 (c), “Other Financial Reports” to
read as follows:

c) Other Financial Reports:

Contractor shall submit financial reports, including certified annual financial
statements, and make available documents relevant to its financial condition to
SDOH and the State Insurance Department (SID) in a timely manner as required by
State laws and regulations including but not limited to PHL §§ 4403-a, 4404 and
4409, Title 10 NYCRR §§ 98.11, 98.16 and 98.17 and applicable Insurance Law §§
304, 305, 306, and 310. The LDSS reserves the right to require Contractor to
submit such relevant financial reports and documents related to the financial
condition of the MCO to the LDSS, as set forth in Section 18.5(n) of this
Agreement.

Amend “Reporting Requirements,” Section 18.5 (f), “Complaint Reports” to read as
follows: f) Complaint Reports:

The Contractor must provide the SDOH on a quarterly basis, and within fifteen
(15) business days of the close of the quarter, a summary of all complaints
received during the,, preceding quarter on the Health Provider Network (“HPN”).

January 1, 2005 Amendment
2

2

The Contractor also agrees to provide on a quarterly basis, via the HPN, the
total number of complaints that have been unresolved for more than forty-five
(45) days. The Contractor shall maintain records on these and other complaints
which shall include all correspondence related to the complaint, and an
explanation of disposition. These records shall be readily available for review
by the SDOH or LDSS upon request.

Nothing in this Section is intended to limit the right of the SDOH and the LDSS
to obtain information immediately from a Contractor pursuant to investigating a
particular Enrollee or provider complaint. ,

The LDSS reserves the right to require the Contractor to submit a hardcopy of
complaint reports in Section 18.5(n) of this Agreement.

Amend Section 32.2, “Indemnification by LDSS,” to read as follows:

The LDSS shall indemnify and hold harmless the Contractor and its officers,
agents and employees from any loss or damage resulting from actions by the LDSS
pursuant to `the terms of Appendix A Part II, Section 6.3 herein.

The attached Appendix K, “Prepaid Benefit Package Definitions of Covered and
Non-Covered Services,” is substituted for the period beginning January 1, 2005.

Schedule A of Appendix K, “Prepaid Benefit Package Coverage Status of Optional
Covered Services,” as included in the executed Agreement effective October 1,
2004, remains unchanged.

January 1, 2005 Amendment 3

This Amendment is effective January 1, 2005, and the Agreement, including the
modifications made by this Amendment, shall remain in effect until September 30,
2005 or until the execution of an extension, renewal or successor agreement as
provided for in the Agreement.

In Witness Whereof, the parties have duly executed this Amendment to the
Agreement on the dates appearing below their respective signatures below.

          For the Contractor:   For the LDSS: By /s/ K Ajmani   By Karin Ajmani
(Printed Name)   (Printed Name) Title President & CEO   Title Date   Date





January 1, 2005 Amendment
4

3

I:IDATAIINTERGOVICONTRACT\05AMDRHCIAMENDMNT\AM 105nyc.DOC Last revised 11/26/04

January 1, 2005 Amendment
5

4

Table of Contents for Model Contract

Recitals

         
Section 1
  Definitions  

 
        Section 2   Agreement Term, Amendments, Extensions, and General Contract

 
       
 
  Administration Provisions
2.1
2.2
2.3
2.4
2.5
2.6
2.7  
Term
Amendments and Extensions
Approvals
Entire Agreement
Renegotiation
Assignment and Subcontracting
Termination

a. LDSS Initiated Termination of Contract
b. Contractor and LDSS Initiated Termination
c. Contractor Initiated Termination
d. Termination Due to Loss of Funding

         
 
  2.8
2.9
2.10
2.11   Close-Out Procedures
Rights and Remedies
Notices
Severability
 
       
Section 3
  Compensation
3.1
3.2
3.3
3.4
3.5
3.6
3.7
3.8
3.9
3.10
3.11
3.12  
Capitation Payments
Modification of Rates During Contract Period
Rate Setting Methodology
Payment of Capitation
Denial of Capitation Payments
SDOH Right to Recover Premiums
Third Party Health Insurance Determination
Payment for Newborns
Supplemental Maternity Capitation Payment
Contractor Financial Liability
Inpatient Hospital Stop-Loss Insurance
Mental Health and Chemical Dependence Stop-Loss

              3.13 Residential Health Care Facility Stop-Loss

 
       
 
  3.14
3.15
3.16   Stop-Loss Procedures and Documentation
Enrollment Limitations
Tracking Visits Provided by Indian Health Clinics
 
       
Section 4
  Service Area  

 
        Section 5   Eligible, Exempt and Excluded Populations

 
       
 
  5.1
5.2
5.3
5.4
5.5   Eligible Populations
Exempt Populations
Excluded Populations
Family Health Plus
Family Enrollment

TABLE OF CONTENTS

January 1, 2005 1

5

Table of Contents for Model Contract

         
Section 6
  Enrollment
6.1
6.2
6.3
6.4
6.5
6.6
6.7
6.8
6.9
6.10  
Enrollment Guidelines
Equality of Access to Enrollment
Enrollment Decisions
Auto Assignment
Prohibition Against Conditions on Enrollment
Family Enrollment
Newborn Enrollment
Effective Date of Enrollment
Roster
Automatic Re-Enrollment
 
       
Section 7
  Lock-In Provisions
7.1
7.2
7.3
7.4  
Lock-In Provisions in Voluntary Counties
Lock-In Provisions in Mandatory Counties and New York City
Disenrollment During Lock-In Period
Notification Regarding Lock-In and End of Lock-In Period
 
       
Section 8
  Disenrollment
8.1
8.2
8.3
8.4  
Disenrollment Guidelines
Disenrollment Prohibitions
Reasons for Voluntary Disenrollment
Processing of Disenrollment Requests

a. Routine Disenrollment
b. Expedited Disenrollment
c. Retroactive Disenrollment

     
8.5
8.6
8.7
  Contractor Notification of Disenrollments
Contractor’s Liability
Enrollee Initiated Disenrollment

a. Disenrollment for Good Cause

         
 
  8.8
8.9   Contractor Initiated Disenrollment
LDSS Initiated Disenrollment
 
       
Section 9
  Guaranteed Eligibility  

 
        Section 10   Benefit Package, Covered and Non-Covered Services

 
       
 
  10.1
10.2
10.3   Contractor Responsibilities
Compliance with State Medicaid Plan and Applicable Laws
Definitions

      10.4 Provision of Services Through Participating and Non-Participating
Providers

 
   
10.5
10.6
10.7
10.8
10.9
10.10
10.11
10.12
10.13
10.14
10.15
  Child Teen Health Program / Adolescent Preventive Services
Foster Care Children
Child Protective Services
Welfare Reform
Adult Protective Services
Court-Ordered Services
Family Planning and Reproductive Health Services
Prenatal Care
Direct Access
Emergency Services
Medicaid Utilization Thresholds (MUTS)

TABLE OF CONTENTS

January 1, 2005

6

2
Table of Contents for Model Contract

10.16 Services for Which Enrollees Can Self-Refer

a. Mental Health and Chemical Dependence Services
b. Vision Services
c. Diagnosis and Treatment of Tuberculosis
d. Family Planning and Reproductive Health Services
e. Article 28 Clinics Operated by Academic Dental Centers

     
10.17
10.18
10.19
  Second Opinions for Medical or Surgical Care
Coordination with Local Public Health Agencies
Public Health Services



  a.   Tuberculosis Screening, Diagnosis and Treatment; Directly Observed
Therapy (TB/DOT)  

b. Immunizations
c. Prevention and Treatment of Sexually Transmitted Diseases
d. Lead Poisoning

     
10.20
10.21
10.22
10.23
10.24
10.25
10.26
10.27
  Adults with Chronic Illnesses and Physical or Developmental Disabilities
Children with Special Health Care Needs
Persons Requiring Ongoing Mental Health Services
Member Needs Relating to HIV
Persons Requiring Chemical Dependence Services
Native Americans
Women, Infants, and Children (WIC)
Urgently Needed Services



  10.28   Dental Services Provided by Article 28 Clinics Operated by Academic
Dental Centers Not Participating in Contractor’s Network  

10.29 Coordination of Services
10.30 Prospective Benefit Package Change for Retroactive SSI Determinations

         
Section 11
  Marketing
11.1
11.2
11.3
11.4
11.5  
Marketing Plan
Marketing Activities
Prior Approval of Marketing Materials, Procedures, Subcontracts
Marketing Infractions
LDSS Option to Adopt Additional Marketing Guidelines
 
       
Section 12
  Member Services
12.1
12.2
12.3  
General Functions
Translation and Oral Interpretation
Communicating with the Visually, Hearing and Cognitively Impaired
 
       
Section 13
  Enrollee Notification
13.1
13.2
13.3
13.4
13.5
13.6
13.7
13.8
13.9  
Provider Directories/Office Hours for Participating Providers
Member ID Cards
Member Handbooks
Notification of Effective Date of Enrollment
Notification of Enrollee Rights
Enrollee’s Rights to Advance Directives
Approval of Written Notices
Contractor’s Duty to Report Lack of Contact
Contractor Responsibility to Notify Enrollee of Expected Effective Date

of Enrollment

TABLE OF CONTENTS

January 1, 2005

7

3
Table of Contents for Model Contract

13.10 LDSS Notification of Enrollee’s Change in Address



  13.11   Contractor Responsibility to Notify Enrollee of Effective Date of
Benefit Package Change  



  13.12   Contractor Responsibility to Notify Enrollee of Termination, Service
Area Changes and Network Changes

          Section 14   Complaint and Appeal Procedure

 
       
 
  14.1
14.2
14.3
14.4   Contractor’s Program to Address Complaints
Notification of Complaint and Appeal Program
Guidelines for Complaint and Appeal Program
Complaint Investigation Determinations
 
       
Section 15
  Access Requirements
15.1
15.2
15.3
15.4  
Appointment Availability Standards
Twenty-Four (24) Hour Access
Appointment Waiting Times
Travel Time Standards

a. Primary Care
b. Other Providers

15.5 Service Continuation

a. New Enrollees
b. Enrollees Whose Health Care Provider Leaves Network

             
 
  15.6
15.7
15.8   Standing Referrals
Specialist as a Coordinator of Primary Care
Specialty Care Centers
 
           
Section 16
  Quality Assurance
16.1
16.2  
Internal Quality Assurance Program
Standards of Care
 
           
Section 17
  Monitoring and Evaluation
17.1
17.2
17.3
17.4  
Right To Monitor Contractor Performance
Cooperation During Monitoring And Evaluation
Cooperation During On-Site Reviews
Cooperation During Review of Services by External Review Agency
 
            Section 18   Contractor Reporting Requirements
 
           
 
    18.1     Time Frames for Report Submissions

18.2 SDOH Instructions for Report Submissions 18.3 Liquidated Damages
18.4 Notification of Changes in Report Due Dates, Requirements or Formats 18.5
Reporting Requirements

a. Annual Financial Statements
b. Quarterly Financial Statements
c. Other Financial Reports
d. Encounter Data
e. Quality of Care Performance Measures
f. Complaint Reports
g. Fraud and Abuse Reporting Requirements
h. Participating Provider Network Reports
i. Appointment Availability/Twenty-Four Hour (24) Access and

Availability Surveys

j. Clinical Studies
k. Independent Audits

TABLE OF CONTENTS

January 1, 2005

8

4
Table of Contents for Model Contract

1. New Enrollee Health Screening Completion Report
m. Additional Reports
n. LDSS Specific Reports

     
18.6
18.7
18.8
18.9
  Ownership and Related Information Disclosure
Revision of Certificate of Authority
Public Access to Reports
Professional Discipline

18.10 Certification Regarding Individuals Who Have Been Debarred or Suspended by
Federal or State Government

     
 
  18.11 Conflict of Interest Disclosure
18.12 Physician Incentive Plan Reporting
 
   
Section 19
  Records Maintenance and Audit Rights
19.1 Maintenance of Contractor Performance Records
19.2 Maintenance of Financial Records and Statistical Data
19.3 Access to Contractor Records
19.4 Retention Periods
 
   
Section 20
  Confidentiality

20.1 Confidentiality of Identifying Information about Medicaid Recipients and
Applicants

         
Section 21
  20.2
20.3
20.4
Participating Providers
21.1   Medical Records of Foster Children
Confidentiality of Medical Records
Length of Confidentiality Requirements

Network Requirements

a. Sufficient Number
b. Absence of Appropriate Network Provider
c. Suspension of Enrollee Assignments to Providers
d. Notice of Provider Termination

21.2 Credentialing

a. Licensure
b. Minimum Standards
c. Credentialing/Recredentialing Process
d. Application Procedure

     
21.3
21.4
21.5
21.6
21.7
21.8
21.9
21.10
21.11
  SDOH Exclusion or Termination of Providers
Evaluation Information
Payment In Full
Choice/Assignment of PCPs
PCP Changes
Provider Status Changes
PCP Responsibilities
Member to Provider Ratios
Minimum Office Hours

a. General Requirements
b. Medical Residents

TABLE OF CONTENTS

January 1, 2005 5

          Table of Contents for Model Contract
21.12
  Primary Care Practitioners

a. General Limitations
b. Specialists and Sub-specialists as PCPs
c. OB/GYN Providers as PCPs
d. Certified Nurse Practitioners as PCPs

e. Registered Physician’s Assistants as Physician Extenders

21.13 PCP Teams

a. General Requirements
b. Medical Residents

21.14 Hospitals

a. Tertiary Services
b. Emergency Services

         
 
  21.15
21.16
21.17
21.18
21.19
21.20   Dental Networks
Presumptive Eligibility Providers
Mental Health and Chemical Dependence Services Providers
Laboratory Procedures
Federally Qualified Health Centers (FQHCs)
Provider Services Function
 
        Section 22   Subcontracts and Provider Agreements

 
       
 
  22.1
22.2
22.3
22.4
22.5
22.6
22.7
22.8
22.9
22.10
22.11
22.12   Written Subcontracts
Permissible Subcontracts
Provision of Services Through Provider Agreements
Approvals
Required Components
Timely Payment
Restrictions on Disclosure
Transfer of Liability
Termination of Health Care Professional Agreements
Health Care Professional Hearings
Non-Renewal of Provider Agreements
Physician Incentive Plan
 
       
Section 23
  Fraud and Abuse Prevention Plan  

 
        Section 24   Americans With Disabilities Act Compliance Plan

 
       
Section 25
  Fair Hearings
25.1
25.2
25.3
25.4
25.5
25.6  
Enrollee Access to Fair Hearing Process
Enrollee Rights to a Fair Hearing
Contractor Notice to Enrollees
Aid Continuing
Responsibilities of SDOH
Contractor’s Obligations
 
       
Section 26
  External Appeal
26.1
26.2
26.3
26.4  
Basis for External Appeal
Eligibility For External Appeal
External Appeal Determination
Compliance With External Appeal Laws and Regulations

TABLE OF CONTENTS

January I, 2005 6

9

Table of Contents for Model Contract

         
Section 27
  Intermediate Sanctions  

 
       
Section 28
  Environmental Compliance  

 
       
Section 29
  Energy Conservation  

 
       
Section 30
  Independent Capacity of Contractor  

 
       
Section 31
  No Third Party Beneficiaries  

 
       
Section 32
  Indemnification
32.1
32.2  
Indemnification by Contractor
Indemnification by LDSS
 
        Section 33   Prohibition on Use of Federal Funds for Lobbying

 
       
 
  33.1
33.2
33.3   Prohibition of Use of Federal Funds for Lobbying
Disclosure Form to Report Lobbying
Requirements of Subcontractors
 
       
Section 34
  Non-Discrimination
34.1
34.2
34.3  
Equal Access to Benefit Package
Non-Discrimination
Equal Employment Opportunity

34.4 Native Americans Access to Services From Tribal or Urban Indian Health
Facility

              Section 35   Compliance with Applicable Laws
 
           
 
    35.1     Contractor and LDSS Compliance With Applicable Laws

35.2 Nullification of Illegal, Unenforceable, Ineffective or Void Contract
Provisions

     
 
  35.3 Certificate of Authority Requirements
35.4 Notification of Changes In Certificate of Incorporation
35.5 Contractor’s Financial Solvency Requirements
35.6 Compliance With Care For Maternity Patients
35.7 Informed Consent Procedures for Hysterectomy and Sterilization
35.8 Non-Liability of Enrollees For Contractor’s Debts
35.9 LDSS Compliance With Conflict of Interest Laws
35.10 Compliance With PHL Regarding External Appeals
 
   
Section 36
  New York State Standard Contract Clauses

Section 37 Insurance Requirements Signature Page

TABLE OF CONTENTS

January 1, 2005 7





10



      Table of Contents for Model Contract APPENDICES  

A. New York State Standard Clauses and Local Standard Clauses, if applicable
B. Certification Regarding Lobbying



  C.   New York State Department of Health Guidelines for the Provision of
Family Planning and Reproductive Health Services  

D. New York State Department of Health Marketing Guidelines
E. New York State Department of Health Member Handbook Guidelines



  F.   New York State Department of Health Medicaid Managed Care Complaint and
Appeals Requirements  



  G.   New York State Department of Health Guidelines for the Provision of
Emergency Care and Services  



  H.   New York State Department of Health Guidelines for the Processing of
Enrollments and Disenrollments

I. New York State Department of Health Guidelines for Use of Medical Residents

J. New York State Department of Health Guidelines of Federal Americans with
Disabilities Act
K. Prepaid Benefit Package Definitions of Covered and Non-Covered Services
L. Approved Capitation Payment Rates
M. Service Area

N. Contractor-County Specific Agreements

A.

11

TABLE OF CONTENTS
January 1, 2005
8
APPENDIX K

PREPAID BENEFIT PACKAGE

DEFINITIONS OF COVERED AND

12

NON-COVERED SERVICES
APPENDIX K
January 1, 2005
K- I
APPENDIX K
PREPAID BENEFIT PACKAGE
DEFINITIONS OF COVERED AND NON-COVERED SERVICES

The categories of services in the Medicaid Managed Care Benefit Package, when
listed as covered services shall be provided by the Contractor to Enrollees when
medically necessary under the terms of this Agreement. The definitions of
covered and non-covered services therein are in summary form; the full
description and scope of each Medicaid covered service as established by the New
York Medical Assistance Program are set forth in the applicable MMIS Provider
Manual.

All care provided by the Contractor, pursuant to this Agreement, must be
provided, arranged, or authorized by the Contractor or its Participating
Providers with the exception of most behavioral health services to SSI or SSI
related beneficiaries (see Benefit Package K-2), and emergency services,
emergency transportation, family planning, mental health and chemical dependence
assessments (one (1) of each per year), court ordered services, and services
provided by Local Public Health Agencies as described in Section 10 of this
Agreement.

This Appendix contains the following two (2) charts:

K-1 A summary of services provided by the Contractor to all Non-SSI Enrollees.
K-2 A summary of services provided by the Contractor to all SSI Enrollees.

Also included:



      Prepaid Benefit Package Definitions of Covered Services A) Medical
Services  

1. Inpatient Hospital Services
1 a. Inpatient Stay Pending Alternate Level of Medical Care
2. Professional Ambulatory Services
3. Physician Services
4. Home Health Services
5. Private Duty Nursing Services
6. Emergency Room Services
7. Services of Other Practitioners‘
8. Eye Care and Low Vision Services
9. Laboratory Services
10. Radiology Services
11. Early Periodic Screening Diagnosis and Treatment (EPSDT)

Services Through the Child Teen Health Program (C/THP) and
Adolescent Preventive Services

12. Durable Medical Equipment (DME)
13. Audiology, Hearing Aid Services and Products
14. Preventive Care
15. Prosthetic/Orthotic Orthopedic Footwear
16. Renal Dialysis

17. Experimental or Investigational Treatment
18. Residential Health Care Facility (RHCF) Services

B) Behavioral Health Services

1 Chemical Dependence Services

a) Detoxification Services

i) Medically Managed Inpatient Detoxification
ii) Medically Supervised Withdrawal



  b)   Chemical Dependence Inpatient Rehabilitation and Treatment Services  

c) Chemical Dependence Assessment Self-Referral

APPENDIX K
January 1, 2005
K-2

13

2. Mental Health Services

a) Inpatient Services
b) Outpatient Services

C) Other Covered Services

1. Federally Qualified Health Center (FQHC) Services



  II.   Optional Covered Services (at discretion of LDSS and/or Contractor) [See
Schedule A of Appendix K for Coverage Status]  

A) Family Planning and Reproductive Health Care
B) Dental Services
C) Transportation Services

1. Non-Emergency Transportation
2. Emergency Transportation

III. Definitions of Non-Covered Services

A) Medical Non-Covered Services

1. Personal Care Agency Services
2. Residential Health Care Facilities (RHCF)
3. Hospice Program



  4.   Prescription and Non-Prescription (OTC) Drugs, Medical Supplies, and
Enteral Formula  

B) Non-Covered Behavioral Health Services

1. Chemical Dependence Services

a) Outpatient Rehabilitation and Treatment Services

i) Methadone Maintenance Treatment Program (MMTP)



  ii)   Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic
Programs  



  iii)   Medically Supervised Chemical Dependence Outpatient Rehabilitation
Programs  

iv) Outpatient Chemical Dependence for Youth Programs

b) Chemical Dependence Services Ordered by the LDSS

2. Mental Health Services



  a)   Intensive Psychiatric Rehabilitation Treatment Programs (IPRT)  

b) Day Treatment
c) Continuing Day Treatment



  d)   Day Treatment Programs Serving Children



  e)   Home and Community Based Services Waiver for Seriously Emotionally
Disturbed Children  

f) Case Management
g) Partial Hospitalization



  h)   Services Provided through OMH Designated Clinics for Children With a
Diagnosis of Serious Emotional Disturbance (SED)  



  i)   Assertive Community Treatment (ACT)



  j)   Personalized Recovery Oriented Services (PROS)



  3.   Rehabilitation Services Provided to Residents of OMH Licensed Community
Residences (CRs) and Family Based Treatment Programs  

a) OMH Licensed CRs
b) Family-Based Treatment

APPENDIX K

January 1, 2005

K- 3





14



  4.   Office of Mental Retardation and Developmental Disabilities
(OMRDD) Services  



  a)   Long Term Therapy Services Provided by Article 16-Clinic Treatment
Facilities or Article 28 Facilities  

b) Day Treatment
c) Medicaid Service Coordination (MSC)
d) Home and Community Based Services Waivers (HCBS)



  e)   Services Provided Through the Care at Home Program (OMRDD)  

C) Other Non-Covered Services



  1.   The Early Intervention Program (EIP) - Children Birth to Two (2) Years of
Age

2. Preschool Supportive Health Services — Children Three (3)

Through Four (4) Years of Age

3. School Supportive Health Services — Children Five (5) Through

Twenty-One (21) Years of Age

4. Comprehensive Medicaid Case Management (CMCM)
5. Directly Observed Therapy for Tuberculosis Disease
6. AIDS Adult Day Health Care
7. HIV COBRA Case Management
8. Fertility Services
9. Adult Day Health. Care
10. Personal Emergency Response Systems (PERS)
11. School-Based Health Centers



  IV.   Schedule A of Appendix K, Prepaid Benefit Package, Coverage Status of
Optional Covered Services

APPENDIX K

January I, 2005

15

K- 4
APPENDIX K-1

MANAGED CARE PLAN PREPAID BENEFIT PACKAGE

                 
Covered Services
  Managed Care Plan Scope of Benefit   Covered by Medicaid Fee-For-Service      
   
 
  Up to 365 medically necessary days per year (366 for leap year) in accordance
       
 
  with the stop-loss provisions of Section 3.10 of this Agreement. Includes
inpatient
       
 
  detoxification services provided in Article 28 hospitals for all Enrollees.
Inpatient
       
Inpatient Hospital Services
  dental services are covered. (See dental definition)
                     
 
  Continued care in a hospital pending placement in an alternate lower medical
level
       
Inpatient Stay Pending Alternate
  of care, consistent with the provisions of 18 NYCRR.505.20 and 10 NYCRR, Part
       
Level of Medical Care
  85.        
 
               
 
  Provided through ambulatory care facilities including hospital outpatient
       
 
  departments, D&T centers, and emergency rooms. Services include medical,
       
 
  surgical, preventive, primary, rehabilitative, specialty care, mental health,
family
       
 
  planning, C/THPservices and ambulatory dental surgery. Covered as needed
       
Professional Ambulatory Services
  based on medical necessity.
                     
 
  Care or service to avert disease/illness and/or its consequences. Preventive
care
       
 
  includes primary care, secondary care and tertiary care. Coverage includes
general
       
 
  health education classes, smoking cessation classes, childbirth education
classes,
       
 
  parenting classes and nutrition counseling (with targeted outreach to persons
with
       
 
  diabetes and pregnant women). HIV counseling and testing is a covered service
for
       
Preventive Health Services
  all Enrollees.
                     
 
  Covered when medically necessary as ordered by a qualified medical
professional,
  HIV phenotypic, HIV virtual phenotypic and HIV

 
  and when listed in the Medicaid fee schedule. Coverage excludes HIV
  genotypic drug resistance tests with a Provider's

Laboratory Services
  phenotypic, HIV virtual phenotypic and HIV genotypic drug resistance tests.
  order.
         
_
  Covered when medically necessary as ordered by a qualified medical
professional,
       
Radiology Services
  and when ordered and provided by a qualified medical
professional/practitioner.
                     
 
  EPSDT is a package of early and periodic screening, including inter-periodic
       
 
  screens and, diagnostic and treatment services that are offered to all
Medicaid
  Services not included in the managed care Benefit

EPSDT Services/Child Teen
  eligible children under twenty-one (21) years of age known in New York State
as
  Package ordered by the child's physician based on

Health Program (C/THP)
  the Child Teen Health Program (C/THP).
  the results of a screening.
         

APPENDIX K

January 1, 2005

K-5

          Covered Services   Managed Care Plan Scope of Benefit   Covered by
Medicaid Fee-For-Service Home Health Services   Home health care services
include medically necessary nursing, home health aide   Services rendered by a
personal     services, equipment and appliances, physical therapy,
speech/language pathology,   care agency which are approved by     occupational
therapy, social work services or nutritional services provided by a   the Local
Social Services District     home health care agency pursuant to an established
care plan. Personal care   when ordered by the Enrollee's     tasks performed by
a home health aide in connection with a home health care   Primary Care Provider
(PCP). The     agency visit, and pursuant to an established care plan, are
covered.   district will determine the         applicant's need for personal
care         agency services and coordinate a         plan of care with the
personal care         agency. Private Duty Nursing Services   Covered service
when medically necessary in accordance with the ordering         physician,
registered physician assistant or certified nurse practitioner's         written
        treatment plan.    
Emergency Room Services
  Covered for emergency conditions, medical or behavioral, the onset of which is
sudden, manifesting itself by symptoms of sufficient severity, including severe
pain, that a prudent layperson, possessing an average knowledge of medicine and
health, could reasonably expect the absence of medical attention to result in
(a) placing the health of the person afflicted with such condition in serious
jeopardy, or in the case of a behavioral condition placing the health of such
person or others in serious jeopardy; (b) serious impairment of such person’s
bodily functions; (c) serious dysfunction of any bodily organ or part of such
person; or (d) serious disfigurement of such person. Emergency services include
health care procedures, treatments or services, including psychiatric
stabilization and medical detoxification from drugs or alcohol that are provided
for an emergency medical condition. A medical assessment (triage) is covered for
non-emergent conditions.  













 
       
Foot Care Services
  Foot care when the Enrollee’s (any age) physical condition poses a hazard due
to
the presence of localized illness, injury or symptoms involving the foot, or
when performed as a necessary and integral part of otherwise covered services
such as
the diagnosis and treatment of diabetes, ulcers, and infections.  





 
       
Eye Care and Low Vision Services
  Eye care includes the services of an ophthalmologist; optometrist and an
ophthalmic dispenser and coverage for contact lenses, polycarbonate lenses,
artificial eyes and replacement of lost or destroyed glasses (including repairs)
when medically necessary.
Artificial eyes are covered as ordered by a Contractor’s Participating Provider.
 






APPENDIX K

January 1, 2005

K-6

          Covered Services Managed Care Plan Scope of Benefit Covered by
Medicaid Fee-For-Service     DME are devices and equipment other than
medical/surgical supplies, enteral         formula, and prosthetic or orthotic
appliances. Covered when medically necessary         as ordered by a
Contractor's Participating Provider and procured from a   Excluded services,
such as disposable Durable Medical Equipment   Participating Provider. Coverage
excludes disposable medical/surgical supplies   medical/surgical supplies and
enteral formula with a (DME)   and enteral formula.   Provider's order.    
Provided when medically necessary to alleviate disability caused by the loss or
        impairment of hearing. Hearing aid products include hearing aids,
earmolds,   Excluded services, such as hearing aid batteries Hearing Aids
Services   special fittings, and replacement parts. Coverage excludes hearing
aid batteries.   with a Provider's order.
Family Planning and
Reproductive Health Services
See Schedule A of Appendix K
for Coverage Status
  Family planning means the offering, arranging, and furnishing of those health
services which enable individuals, including minors, who may be sexually active,
to prevent or reduce the incidence of unintended pregnancies and includes the
screening, diagnosis and treatment, as medically necessary, for sexually
transmissible diseases, sterilization services and screening for pregnancy.
Reproductive health services also includes all medically necessary abortions.  

Enrollees may always obtain family planning and
HIV testing and counseling services, when part of a
family planning visit, outside of the plan’s network
from any Provider that accepts Medicaid.

APPENDIX K

January 1, 2005

K-7

          Covered Services   Managed Care Plan Scope of Benefit   Covered by
Medicaid Fee-For-Service
 
  Non-Emergency Transportation:  

Transportation Services
Non-Emergency Transportation
See Schedule A of Appendix
K for Coverage Status
Emergency Transportation
See Schedule A of Appendix
K for Coverage Status
  Transportation expenses are covered when transportation is essential in order
for an
Enrollee to obtain necessary medical care and services which are covered under
this
Benefit Package (or by fee-for-service Medicaid for carved-out services).
Non-emergent transportation guidelines may be developed in conjunction with the
LDSS, based on the LDSS’ approved transportation plan.
Transportation services means transportation by ambulance, ambulette or invalid
coach, taxicab, livery, public transportation, or other means appropriate to the
Enrollee’s medical condition; and a transportation attendant to accompany the
Enrollee, if necessary. Such services may include the transportation attendant’s
transportation, meals, lodging and salary; however, no salary will be paid to a
transportation attendant who is a member of the Enrollee’s family.
For Enrollees with disabilities, the method of transportation must reasonably
accommodate their needs, taking into account the severity and nature of the
disability.
Emergency Transportation
Emergency transportation can only be provided by an ambulance service. Emergency
transportation is covered for Enrollees suffering from severe, life-threatening
or
potentially disabling conditions which require the provision of emergency
medical
services while the Enrollee is being transported.  

For Contractors that do not cover
transportation services, these
services are paid for
fee-for-service. Non-emergent
transportation requests should be
referred to the LDSS.
For Contractors that cover
non-emergency transportation in the
Benefit Package, transportation
costs to MMTP services may be
reimbursed by Medicaid
fee-for-service in accordance with
the LDSS transportation polices in
local districts where there is a
systematic method to discretely
identify and reimburse such
transportation costs.
 
       
 
  Optional Benefit Package dental services include:  

Dental Services
See Schedule A of Appendix K
for Coverage Status
  • Medically necessary preventive, prophylactic and other routine dental care,
services and supplies and dental prosthetics required to alleviate a serious
health
condition, including one which affects employability.
As described in Sections 10.16 and 10.28 of this Agreement, Enrollees may
self-refer
to Article 28 clinics operated by academic dental centers to obtain covered
dental
services.
All Contractors must cover the following, even if dental services is not a plan
covered benefit:
• Ambulatory or inpatient surgical services (subject to prior authorization by
the
Contractor).
Coverage excludes the professional services of the dentist if dental services
are not
covered by the Contractor’s Benefit Package.  




Routine exams, orthodontic services
and appliances, dental office
surgery, fillings, prophylaxis,
provided to Enrollees of plans not
electing to cover dental services.
Orthodontic services are always
covered by fee-forservice.

APPENDIX K

January 1, 2005

K-8

          Covered Services Managed Care Plan Scope of Benefit Covered by
Medicaid Fee-For-Service
Court-Ordered Services
  Coverage includes such services ordered by a court of competent jurisdiction
if the
services are in the Contractor’s Benefit Package.  


 
     

 
       
Prosthetic/Orthotic
Services/Orthopedic Footwear
  Covered when medically necessary as ordered by the Contractor’s Participating
Provider.  


 
     

 
       
Mental Health Services
  Covered when medically necessary, in accordance with the stop-loss provisions
as
described in Section 3.12 of this Agreement. Enrollees must be allowed to self-
refer for one (1) mental health assessment from a Contractor’s Participating
Provider in a twelve (12) month period. In the case of children, such
self-referrals
may originate at the request of a school guidance counselor or similar source.  
All services in excess of twenty (20) outpatient
visits and thirty (30) inpatient days in accordance
with the stop-loss provisions in Section 3.12 of this
Agreement. Contractor continues to reimburse
mental health service providers and coordinate care.
The Contractor is reimbursed for payment through
the stop-loss provisions.
 
       
 
       
Detoxification Services
  Covered when medically necessary on either an inpatient or outpatient basis.
Such
services are referred to as “Medically Managed Detoxification Services” when
provided in facilities licensed under Title 14 NYCRR Part 816.6 or Article 28 of
the Public Health Law; and “Medically Supervised Inpatient and Outpatient
Withdrawal Services” when provided in facilities licensed under Title 14 NYCRR
Part 816.7.  


Medically Supervised Inpatient and Outpatient
Withdrawal Services, when ordered by the LDSS
under Welfare Reform (as indicated by “code 83”).
 
       
 
       
Chemical Dependence Inpatient
Rehabilitation and Treatment
Services
  Covered when medically necessary in accordance with the stop-loss provisions
described in Section 3.12 of this Agreement.   Chemical Dependence Inpatient
Rehabilitation and
Treatment Services when ordered by the LDSS
under Welfare Reform (as indicated by “code 83”)
 
       
 
       
Chemical Dependence
Assessment Self-Referral
  Enrollees must be allowed to self refer for one (1) assessment from a
Contractor’s
participating provider in a twelve (12) month period.  


 
     

 
       
Experimental and/or
Investigational Treatment
  Covered on a case by case basis in accordance with the provisions of
Section 4910
of the New York State P.H.L.  


 
     

 
       
Renal Dialysis
  Renal dialysis is covered when medically necessary as ordered by a qualified
medical professional. Renal dialysis may be provided in an inpatient hospital
setting, in an ambulatory care facility, or in the home on recommendation from a
renal dialysis center.  




 
     

 
       
Residential Health Care Facility
(RHCF) Services
  Residential Health Care Facility Services means inpatient nursing home
services
provided by facilities licensed under New York State Public Health Law,
including
AIDS nursing facilities. Covered services include the following health care
services: medical supervision, 24-hour per day nursing care, assistance with the
activities of daily living, physical therapy, occupational therapy, and
speech/language pathology services and other services as specified in the New
York State Public Health Law and Regulations for residential health care
facilities
and AIDS nursing facilities. RHCF Services are subject to the stop-loss
provisions
specified in Section 3.13 of this Agreement.  









 
     


APPENDIX K

January 1, 2005

16

K-9
K-2
MANAGED CARE PLAN PREPAID HEALTH ONLY BENEFIT PACKAGE
For SSI and SSI Related Recipients

          Covered Services   Managed Care Plan Scope of Benefit   Covered by
Medicaid Fee-For-Service
Inpatient Hospital Services
  Up to 365 medically necessary days per year (366 for leap year) in accordance
with the stop-loss provisions of Section 3.10 of this Agreement. Includes
inpatient
detoxification services provided in Article 28 hospitals for all Enrollees.
Inpatient
dental services are covered.  




 
     

 
       
Inpatient Stay Pending Alternate
Level of Medical Care
Professional Ambulatory Services
  Continued care in a hospital pending placement in an alternate lower
medical level
of care, consistent with the provisions of 18 NYCRR 505.20 and 10 NYCRR, Part
85.
Provided through ambulatory care facilities including hospital outpatient
departments, D&T centers, and emergency rooms. Services include medical,
surgical, preventive, primary, rehabilitative, specialty care, family planning,
C/THP services and ambulatory dental surgery. Covered as needed based on
medical necessity.  







Mental Health and Chemical Dependence services.
 
       
 
       
EPSDT Services/ Child Teen
Health Program (C/THP)
  EPSDT is a package of early and periodic screening, including inter-periodic
screens and diagnostic and treatment services that are offered to all Medicaid
eligible children under twenty-one (21) years of age, known in New York State as
the Child Teen Health Plan (C/THP).  
Services not included in the managed care Benefit
Package ordered by the child’s physician based on
the results of a screening.
 
       
 
       
Preventive Health Services
  Care and services to avert disease/illness and/or its consequences. Preventive
care
includes primary care, secondary care and tertiary care. Coverage includes
general
health education classes, smoking cessation classes, childbirth education
classes,
parenting classes and nutrition counseling (with targeted outreach to persons
with
diabetes and pregnant women). HIV counseling and testing is a covered
service for
all Enrollees.  







 
     

 
       
Home Health Services
  Home health care services include medically necessary nursing, home health
aide
services, equipment and appliances, physical therapy, speech/language pathology,
occupational therapy, social work services or nutritional services provided by a
home health care agency pursuant to an established care plan. Personal care
tasks
performed by a home health aide in connection with a home health care agency
visit, and pursuant to an established care plan, are covered.   Services
rendered by a personal care agency which
are approved by the Local Social Services District
when ordered by the Enrollee’s Primary Care
Provider (PCP). The district will determine the
applicant’s need for personal care agency services
and coordinate with the personal care agency a plan
of care.
 
       

APPENDIX K

. January 1, 2005

K-10

          Covered Services Managed Care Plan Scope of Benefit Covered by
Medicaid Fee-For-Service
Private Duty Nursing Services
  Covered service when medically necessary in accordance with the ordering
physician, registered physician assistant or certified nurse practitioner’s
written
treatment plan.  



 
     

 
       
Emergency Room Services
  Covered for emergency conditions, medical or behavioral, the onset of which is
sudden, manifesting itself by symptoms of sufficient severity, including severe
pain, that a prudent layperson, possessing an average knowledge of medicine and
health, could reasonably expect the absence of medical attention to result in
(a)
placing the health of the person afflicted with such condition in serious
jeopardy,
or in the case of a behavioral condition placing the health of such person or
others
in serious jeopardy; (b) serious impairment of such person’s bodily functions;
(c)
serious dysfunction of any bodily organ or part of such person; or (d) serious
disfigurement of such person, Emergency services include health care procedures,
treatments or services, including psychiatric stabilization and medical
detoxification from drugs or alcohol that are provided for an emergency medical
condition. A medical assessment (triage) is covered for non-emergent conditions.
 












 
     

 
       
Foot Care Services
  Foot care when the Enrollee’s (of any age) physical condition poses a hazard
due
to the presence of localized illness, injury or symptoms involving the foot, or
when
performed as a necessary and integral part of otherwise covered services such as
the diagnosis and treatment of diabetes, ulcers, and infections.  




 
     

 
       
Eye Care and Low Vision
Services
  Eye care includes the services of an ophthalmologist, optometrist and an
ophthalmic dispenser and coverage for contact lenses, polycarbonate lenses,
artificial eyes and replacement of lost or destroyed glasses (including repairs)
when medically necessary.
Artificial eyes are covered as ordered by the Contractor’s Participating
Provider.  





 
     


APPENDIX K
January 1, 2005
K-11

          Covered Services Managed Care Plan Scope of Benefit Covered by
Medicaid Fee-For-Service
 
  Optional Benefit Package dental services include:  

Dental Services
See Schedule A of Appendix K
for Coverage Status
  • Medically necessary preventive, prophylactic and other routine dental care,
services and supplies and dental prosthetics required to alleviate a serious
health condition, including one which affects employability.
As described in Sections 10.16 and 10.28 of this Agreement, Enrollees may self-
refer to Article 28 clinics operated by academic dental centers to obtain
covered
dental services.
All Contractors must cover the following, even if dental services is not a plan
covered benefit:
• Ambulatory or inpatient surgical services (subject to prior authorization by
the
Contractor).  





Routine exams, orthodontic services and appliances,
dental office surgery, fillings, prophylaxis, provided
to Enrollees of MCOs not electing to cover dental
services.
 
       
 
  Coverage excludes the professional services of the dentist if dental services
are not
covered by the Contractor’s Benefit Package.  


 
     

 
       
Family Planning and
  Family planning means the offering, arranging, and furnishing of those health
  Enrollees may always obtain family planning and
 
       
Reproductive Health Services
  services which enable individuals, including minors, who may be sexually
active,   HIV testing and counseling services, when part of a
 
       
See Schedule A of Appendix K
  to prevent or reduce the incidence of unintended pregnancies and includes the
screening, diagnosis and treatment, as medically necessary, for sexually  
family planning visit, outside of the Contractor’s
network from any Provider that accepts Medicaid.
 
       
for Coverage Status
  transmissible diseases, sterilization services and screening for pregnancy.
Reproductive health services also includes all medically necessary abortions.  


 
     


APPENDIX K
January 1, 2005
K-12

          Covered Services   Managed Care Plan Scope of Benefit   Covered by
Medicaid Fee-For-Service     Non-Emergency Transportation:    
Transportation
Services Non-Emergency
Transportation:
See Schedule A of Appendix
K for Coverage Status
Emergency Transportation:
See Schedule A of Appendix K
for Coverage Status
  Transportation expenses are covered when transportation is essential in
order for an Enrollee to obtain necessary medical care and services which
are covered under this Benefit Package (or by fee-for-service Medicaid for
carved-out services). Non-emergent transportation guidelines may be
developed in conjunction with the LDSS, based on the LDSS’ approved
transportation plan.
Transportation services means transportation by ambulance, ambulette or
invalid coach, taxicab, livery, public transportation, or other means
appropriate to the Enrollee’s medical condition; and a transportation
attendant to accompany the Enrollee, if necessary, Such services may
include the transportation attendant’s transportation, meals, lodging and
salary; however, no salary will be paid to a transportation attendant who
is a member of the Enrollee’s family.
For Enrollees with disabilities, the method of transportation must
reasonably accommodate their needs, taking into account the severity and
nature of the disability.
Emergency Transportation
Emergency transportation can only be provided by an ambulance service.
Emergency transportation is covered for Enrollees suffering from severe,
life-threatening or potentially disabling conditions which require the
provision of emergency medical services while the Enrollee is being
transported.  




For Contractors that do not cover
transportation services, these
services are paid for
fee-for-service. Non-emergent
transportation requests should be
referred to the LDSS.
For Contractors that cover
non-emergency transportation in the
Benefit Package, transportation
costs to MMTP services may be
reimbursed by Medicaid
fee-for-service in accordance with
the LDSS transportation polices in
local districts where there is a
systematic method to discretely
identify and reimburse such
transportation costs.
 
       
Laboratory Services
  Covered when medically necessary as ordered by a medical professional, and
when listed in the Medicaid fee schedule. Coverage excludes HIV
phenotypic,
HIV virtual phenotypic and HIV genotypic drug resistance tests.   HIV
phenotypic, HIV virtual
phenotypic and HIV genotypic drug
resistance tests with a Provider’s
order.
 
       
 
       
Radiology Services
  Covered when medically necessary as ordered by a medical professional, and
when ordered and provided by a qualified medical professional/practitioner.  


 
       
Durable Medical Equipment (DME)
  DME are devices and equipment other than medical/surgical supplies enteral
formula, and prosthetic or orthotic appliances. Covered when medically
necessary as ordered by the Contractor’s Participating Provider and
procured from a Participating Provider. Coverage excludes disposable
medical/surgical supplies and enteral formula.   Excluded services, such as
disposable medical/surgical supplies
and enteral formula with a
Provider’s order.



PPENDIX K

January 1, 2005

K-13

         
Covered Services Managed
  Care Plan Scope of Benefit Covered   by Medicaid Fee-For-Service
 
       
 
       
Hearing Aid Services
  Provided when medically necessary to alleviate disability caused by the loss
or
impairment of hearing. Hearing aid products include hearing aids, earmolds,
special fittings, and replacement parts. Coverage excludes hearing aid
batteries.  
Excluded services, such as hearing aid batteries
with a Provider’s order.
 
       
 
       
Court-Ordered Services
  Coverage includes such services ordered by a court of competent jurisdiction
if the
services are in the Contractor’s Benefit Package.  


 
     

 
       
Prosthetic/Orthotic Services/Orthotic
Footwear
  Covered when medically necessary as ordered by a managed care plan qualified
medical professional.  


 
     

 
       
Renal Dialysis
  Renal dialysis is covered when medically necessary as ordered by a qualified
medical professional. Renal dialysis may be provided in an inpatient hospital
setting, in an ambulatory care facility, or in the home on recommendation from a
renal dialysis center.  




 
     

 
       
Experimental and/or
Investigational Treatment
  Covered on a case by case basis in accordance with the provisions of
Section 4910
of the New York State P.H.L.  


 
     

 
       
Detoxification Services
  Covered when medically necessary on either an inpatient or outpatient basis.
Such
services are referred to as “Medically Managed Detoxification Services” when
provided in facilities licensed under Title 14 NYCRR Part 816.6 or Article 28 of
the Public Health Law; and “Medically Supervised Inpatient and Outpatient
Withdrawal Services” when provided in facilities licensed under Title 14 NYCRR
Part 816.7.  






 
     

 
       
Residential Health Care Facility
(RHCF) Services
  Residential Health Care Facility Services means inpatient nursing home
services
provided by facilities licensed under New York State Public Health Law,
including
AIDS nursing facilities. Covered services include the following health care
services: medical supervision, 24-hour per day nursing care, assistance with the
activities of daily living, physical therapy, occupational therapy, and
speech/language pathology services and other services as specified in the New
York State Public Health Law and Regulations for residential health care
facilities
and AIDS nursing facilities. RHCF Services are subject to the stop-loss
provisions
specified in Section 3.13 of this Agreement.  









 
     


APPENDIX K

January 1, 2005

K-14





17



  I.   PREPAID BENEFIT PACKAGE DEFINITIONS OF COVERED SERVICES  

A. Medical Services

1. Inpatient Hospital Services

Inpatient hospital services, as medically necessary, shall include, except as
otherwise specified, the care, treatment, maintenance and nursing services as
may be required, on an inpatient hospital basis, up to 365 days per year
(366 days in leap year). Among other services, inpatient hospital services
encompass a full range of necessary diagnostic and therapeutic care including
medical, surgical, nursing, radiological, and rehabilitative services. Services
are provided under the direction of a physician, certified nurse practitioner,
or dentist.

la. Inpatient Stay Pending Alternate Level of Medical Care

Inpatient stay pending alternate level of medical care, or continued care in a
hospital pending placement in an alternate lower medical level of care,
consistent with the provisions of 18 NYCRR 505.20 and 10 NYCRR, Part 85.

2. Professional Ambulatory Services

Outpatient hospital services are provided through ambulatory care facilities.
Ambulatory care facilities include hospital outpatient departments (OPD),
diagnostic and treatment centers (free standing clinics) and emergency rooms.
These facilities may provide those necessary medical, surgical, and
rehabilitative services and items authorized by their operating certificates.
Outpatient services (clinic) also include preventive, primary medical,
specialty, mental health, C/THP and family planning services provided by
ambulatory care facilities.

Hospital OPDs and D&T centers may perform ordered ambulatory services. The
purpose of ordered ambulatory services is to make available to the Participating
Provider those services needed to complement the provision of ambulatory care in
his/her office. Examples are: diagnostic testing and radiology.

3. Physician Services

“Physicians’ services,” whether furnished in the office, the Enrollee’s home, a
hospital, a skilled nursing facility, or elsewhere, means services furnished by
a physician:



  (1)   within the scope of practice of medicine or osteopathy as defined in law
by the New York State Education Department; and



  (2)   by or under the personal supervision of an individual licensed and
currently registered by the New York State Education Department to practice
medicine or osteopathy.

Physician services include the full range of preventive care services, primary
care medical services and physician specialty services that fall within a
physician’s scope of practice under New York State law.

The following are also included without limitations:



  •   pharmaceuticals and medical supplies routinely furnished or administered
as part of a clinic or office visit;



  •   physical examinations, including those which are necessary for employment,
school, and camp;



  •   physical and/or mental health, or chemical dependence examinations of
children and their parents as requested by the LDSS to fulfill its statutory
responsibilities for the protection of children and adults and for children in
foster care;  



  •   health and mental health assessments for the purpose of making
recommendations regarding a Enrollee’s disability status for Federal SSI
applications;  



  •   health assessments for the Infant /Child Assessment Program (ICHAP);  



  •   annual preventive health visits for adolescents;  



  •   new admission exams for school children if required by the LDSS;  

APPENDIX K

January 1, 2005

K-15



  •   health screening, assessment and treatment of refugees, including
completing SDOH/LDSS required forms;  



  •   Child/Teen Health Program (C/THP) services which are comprehensive primary
health care services provided to children under twenty-one (21) years of age
(see Section 10 of this Agreement).

4. Home Health Services



  18   NYCRR 505.23(a)(3)  

Home health care services are provided to Enrollees in their homes by a home
health agency certified under Article 36 of the New York State P.H.L. (Certified
Home Health Agency — CHHA). Home health services mean the following services
when prescribed by a Provider and provided to a Medicaid managed care Enrollee
in his or her home:



  •   nursing services provided on a part-time or intermittent basis by a CHHA
or, if there is no CHHA that services the county/district, by a registered
professional nurse or a licensed practical nurse acting under the direction of
the Enrollee’s PCP;



  •   physical therapy, occupational therapy, or speech pathology and audiology
services; and

home health services provided by a person who meets the training requirements of
the SDOH, is assigned by a registered professional nurse to provide home health
aid services in accordance with the Enrollee’s plan of care, and is supervised
by a registered professional nurse from a CHHA or if the Contractor has no CHHA
available, a registered nurse, or therapist.

Personal care tasks performed by a home health aide incidental to a certified
home health care agency visit, and pursuant to an established care plan, are
covered.

Services include care rendered directly to the Enrollee and instructions to
his/her family or caretaker such as teacher or day care provider in the
procedures necessary for the Enrollee’s treatment or maintenance.

The Contractor must provide up to two (2) post partum home visits for high risk
infants and/or high risk mothers, as well as to women with less than a
forty-eight (48) hour hospital stay after a vaginal delivery or less than a
ninety-six (96) hour stay after a cesarean delivery. Visits must be made by a
qualified health professional (minimum qualifications being an RN with
maternal/child health background), the first visit to occur within forty-eight
(48) hours of discharge.

5. Private Duty Nursing Services

Private duty nursing services shall be provided by a person possessing a license
and current registration from the NYS Education Department to practice as a
registered professional nurse or licensed practical nurse. Private duty nursing
services can be provided through an approved certified home health agency, a
licensed home care agency, or a private Practitioner. The location of nursing
services may be in the Enrollee’s home or in the hospital.

Private duty nursing services are covered only when determined by the attending
physician to be medically necessary. Nursing services may be intermittent,
part-time or continuous and provided in accordance with the ordering physicians,
or certified nurse practitioner’s written treatment plan.

6. Emergency Room Services

Emergency conditions, medical or behavioral, the onset of which is sudden,
manifesting itself by symptoms of sufficient severity, including severe pain,
that a prudent layperson, possessing an average knowledge of medicine and
health, could reasonably expect the absence of medical attention to result in
(a) placing the health of the person afflicted with such condition in serious
jeopardy, or in the case of a behavioral condition placing the health of such
person or others in serious jeopardy; (b) serious impairment of such person’s
bodily functions; (c) serious dysfunction of any bodily organ or part of such
person; or (d) serious disfigurement of such person are covered. Emergency
services include health care procedures, treatments or services, needed to
evaluate or stabilize an Emergency Medical Condition including psychiatric
stabilization and medical detoxification from drugs or alcohol. A medical
assessment (triage) is covered for non-emergent conditions.

APPENDIX K

January 1, 2005

K-16

7. Services of Other Practitioners a) Nurse Practitioner Services

Nurse practitioner services include preventive services, the diagnosis of
illness and physical conditions, and the performance of therapeutic and
corrective measures, within the scope of the certified nurse practitioner’s
licensure and collaborative practice agreement with a licensed physician in
accordance with the requirements of the NYS Education Department.

The following services are also included in the certified nurse practitioner’s
scope of services, without limitation:



  •   Child/Teen Health Program(C/THP) services which are comprehensive primary
health care services provided to children under twenty-one (21) (see page 20 of
this Appendix and Section 10.5 of this Agreement);  

• Physical examinations including those which are necessary for employment,
school and camp.



  b.   Rehabilitation Services  

18 NYCRR 505.11

Rehabilitation services are provided for the maximum reduction: of physical or
mental disability and restoration of the Enrollee to his or her best functional
level. Rehabilitation services include care and services rendered by physical
therapists, speech-language pathologists and occupational therapists.
Rehabilitation services may be provided in an Article 28 inpatient or outpatient
facility, an Enrollee’s home, in an approved home health agency, in the office
of a qualified private practicing therapist or speech pathologist, or for a
child in a school, pre-school or community setting, or in a Residential Health
Care Facility (RHCF) as long as the Enrollee’s stay is classified as a
rehabilitative stay and meets the requirements for covered RHCF services as
defined herein. Rehabilitation services provided in Residential Health Care
Facilities are subject to the stop-loss provisions specified in Section 3.13 of
this Agreement. Rehabilitation services are covered as medically necessary, when
ordered by the Contractor’s Participating Provider.

c. Midwifery Services
SSA §1905 (a)(17), Education Law §6951(i).

Midwifery services include the management of normal pregnancy, childbirth and
postpartum care as well as primary preventive reproductive health care to
essentially healthy women as specified in a written practice agreement and shall
include newborn evaluation, resuscitation and referral for infants. The care may
be provided on an inpatient or outpatient basis including in a birthing center
or in the Enrollee’s home as appropriate. The midwife must be licensed by the
NYS Education Department.



  d.   Clinical Psychological Services  

18 NYCRR 505.18(a)

Clinical psychological services include psychological evaluation, testing and
therapeutic treatment for personality or behavior disorders.

e. Foot Care Services

Covered services must include routine foot care when any Enrollee’s (regardless
of age) physical condition poses a hazard due to the presence of localized
illness, injury or symptoms involving the foot, or when performed as a necessary
and integral part of otherwise covered services such as the diagnosis and
treatment of diabetes, ulcers, and infections.

Services provided by a podiatrist for persons under twenty-one (21) must be
covered upon referral of a physician, registered physician’s assistant,
certified nurse practitioner or certified midwife.

Routine hygienic care of the feet, the treatment of corns and calluses, the
trimming of nails, and other hygienic care such as cleaning or soaking feet, is
not covered in the absence of a pathological condition.

APPENDIX K

January I, 2005

K-17





18



  8.   Eye Care and Low Vision Services  

18 NYCRR §505.6(b)(1-3)

Eye care includes the services of ophthalmologists, optometrists and ophthalmic
dispensers, and includes eyeglasses, medically necessary contact lenses and
polycarbonate lenses, artificial eyes (stock or custom-made), low vision aids
and low vision services. Eyecare coverage includes the replacement of lost or
destroyed eyeglasses. The replacement of the complete pair of eyeglasses should
duplicate the original prescription and frames. Coverage also includes the
repair or replacement of parts in situations where the damage is the result of
causes other than defective workmanship. Replacement parts should duplicate the
original prescription and frames. Repairs to, and replacements of, frames and/or
lenses must be rendered as needed.

MCOs that allow upgrades of eyeglass frames or additional features, cannot apply
the eyeglass benefit towards the cost and bill the difference to the Enrollee.
However, if the Contractor does not include upgraded eyeglasses or additional
features such as scratchcoating, progressive lenses, or photogray lenses, the
Enrollee may choose to purchase the upgraded frame or feature by paying the
entire cost as a private customer.

Examinations for diagnosis and treatment for visual defects and/or eye disease
is provided only as necessary and as required by the Enrollee’s particular
condition. Examinations which include refraction are limited to every two
(2) years unless otherwise justified as medically necessary.

Eyeglasses do not require changing more frequently than every two (2) years
unless medically indicated, such as a change in correction greater than 1/2
diopter, or unless the glasses are lost, damaged, or destroyed.

An ophthalmic dispenser fills the prescription of an optometrist or
opthalmologist and supplies eyeglasses or other vision aids upon the order of a
qualified practitioner.

Enrollees may self-refer to any Participating Provider of vision services
(optometrist or opthalmologist) for refractive vision services.



  9.   Laboratory Services 18 NYCRR §505.7(a)  

Laboratory services include medically necessary tests and procedures ordered by
a qualified medical professional and listed in the Medicaid fee schedule for
laboratory services, with the exception of HIV phenotypic, HIV virtual
phenotypic and HIV genotypic drug resistance tests, which are not included in
the Benefit Package and are covered by Medicaid fee-for-service.

All laboratory testing sites providing services under this Contract must have a
permit issued by the New York State Department of Health and a Clinical
Laboratory Improvement Act (CLIA) certificate of waiver, a physician performed
microscopy procedures (PPMP) certificate, or a certificate of registration along
with a CLIA identification number. Those laboratories with certificates of
waiver or a PPMP certificate may perform only those specific tests permitted
under the terms of their waiver. Laboratories with certificates of registration
may perform a full range of laboratory tests for which they have been certified.
Physicians providing laboratory testing may perform only those specific limited
laboratory procedures identified in the Physician’s MMIS Provider Manual.

10. Radiology Services
18 NYCRR§505 .1 7(c)(7)(d)

Radiology services include medically necessary services provided by qualified
practitioners in the provision of diagnostic radiology, diagnostic ultrasound,
nuclear medicine, radiation oncology, and magnetic resonance imaging (MRI).
These services may only be performed upon the order of a qualified practitioner.

APPENDIX K
January 1, 2005
K-18



  11.   Early Periodic Screening Diagnosis and Treatment (EPSDT) Services
Through the Child Teen Health Program (C/THP) and Adolescent Preventive Services
18 NYCRR §508.8

Child/Teen Health Program (C/THP) is a package of early and periodic screening,
including inter-periodic screens and, diagnostic and treatment services that New
York State offers all Medicaid eligible children under twenty-one (21) years of
age. Care and services shall be provided in accordance with the periodicity
schedule and guidelines developed by the New York State Department of Health.
The care includes necessary health care, diagnostic services, treatment and
other measures (described in § 1905(a) of the Social Security Act) to correct or
ameliorate defects, and physical and mental illnesses and conditions discovered
by the screening services (regardless of whether the service is otherwise
included in the New York State Medicaid Plan). The package of services includes
administrative services designed to assist families obtain services for children
that include outreach, education, appointment scheduling, administrative case
management and transportation assistance.

12. Durable Medical Equipment (DME)

18 NYCRR §505.5(a)(1) and Section 4.4 of the MMIS DME, Medical and Surgical
Supplies and Prosthetic and Orthotic Appliances Provider Manual

Durable Medical Equipment (DME) are devices and equipment, other than
medical/surgical supplies, enteral formula, and prosthetic or orthotic
appliances, and have the following characteristics:

(i) can withstand repeated use for a protracted period of time;
(ii) are primarily and customarily used for medical purposes;
(iii) are generally not useful to a person in the absence of illness or injury;
and



  (iv)   are usually not fitted, designed or fashioned for a particular
individual’s use. Where equipment is intended for use by only one (1) person, it
may be either custom made or customized.  

DME must be ordered by a qualified practitioner and procured from a
Participating Provider.

13. Audiology, Hearing Aid Services and Products

18 NYCRR §505.31 (a)(1)(2) and Section 4.7 of the MMIS Hearing Aid Provider
Manual



  a)   Hearing aid services and products are provided in compliance with
Article 37-A of the General Business Law when medically necessary to alleviate
disability caused by the loss or impairment of hearing. Hearing aid services
include: selecting, fitting and dispensing of hearing aids, hearing aid checks
following dispensing of hearing aids, conformity evaluation, and hearing aid
repairs.



  b)   Audiology services include audiometric examinations and testing, hearing
aid evaluations and hearing aid prescriptions or recommendations, as medically
indicated.



  c)   Hearing aid products include hearing aids, earmolds, special fittings,
and replacement parts (hearing aid batteries are excluded from the Benefit
Package, but are covered by Medicaid fee-for-service as part of the prescription
benefit).

14. Preventive Care

Preventive care means care and services to avert disease/illness and/or its
consequences. There are three (3) levels of preventive care: 1) primary, such as
immunizations, aimed at preventing disease; 2) secondary, such as disease
screening programs aimed at early detection of disease; and 3) tertiary, such as
physical therapy, aimed at restoring function after the disease has occurred.
Commonly, the term “preventive care” is used to designate prevention and early
detection programs rather than restorative programs.

The following preventive services are also included in the managed care Benefit
Package. These preventive services are essential for promoting wellness and
preventing illness. MCOs must offer the following :



  •   General health education classes.



  •   Pneumonia and influenza immunizations for at risk populations.



  •   Smoking cessation classes, with targeted outreach for adolescents and
pregnant women.



  •   Childbirth education classes.

APPENDIX K

January 1, 2005

K-I9



  •   Parenting classes covering topics such as bathing, feeding, injury
prevention, sleeping, illness prevention, steps to follow in an emergency,
growth and development, discipline, signs of illness, etc.



  •   Nutrition counseling, with targeted outreach for diabetics and pregnant
women.



  •   Extended care coordination, as needed, for pregnant women.



  •   HIV counseling and testing.

15. Prosthetic/Orthotic Orthopedic Footwear

Section 4.5, 4.6 and 4.7 of the MMIS DME, Medical and Surgical Supplies and
Prosthetic and Orthotic Appliances Provider Manual

a. Prosthetics are those appliances or devices ordered for an Enrollee by a
Participating Provider which replace or perform the function of any missing part
of the body. Artificial eyes are covered as part of the eye care benefit.

b. Orthotics are those appliances or devices, ordered for an Enrollee by a
qualified practitioner which are used for the purpose of supporting a weak or
deformed body part or to restrict or eliminate motion in a diseased or injured
part of the body.

c. Orthopedic Footwear means shoes, shoe modifications, or shoe additions which
are used to correct, accommodate or prevent a physical deformity or range of
motion malfunction in a diseased or injured part of the ankle or foot; to
support a weak or deformed structure of the ankle or foot, or to form an
integral part of a brace.

16. Renal Dialysis

Renal dialysis is covered when medically necessary as ordered by a qualified
medical professional. Renal dialysis may be provided in an inpatient hospital
setting, in an ambulatory care facility, or in the home on recommendation from a
renal dialysis center.

17. Experimental or Investigational Treatment

Experimental and investigational treatment is covered on a case by case basis.

Experimental or investigational treatment for life-threatening and/or disabling
illnesses may also be considered for coverage under the external appeal process
pursuant to the requirements of Section 4910 of New York State P.H.L. under the
following conditions:



  (1)   The Enrollee has had coverage of a health care service denied on the
basis that such service is experimental and investigational, and



  (2)   The Enrollee’s attending physician has certified that the Enrollee has a
life-threatening or disabling condition or disease:

(a) for which standard health services or procedures have been ineffective or
would be medically inappropriate, or

(b) for which there does not exist a more beneficial standard health service or
procedure covered by the health care plan, or

(c) for which there exists a clinical trial, and



  (3)   The Enrollee’s provider, who must be a licensed, board-certified or
board-eligible physician, qualified to practice in the area of practice
appropriate to treat the Enrollee’s life-threatening or disabling condition or
disease, must have recommended either:  

APPENDIX K

January 1, 2005

K-20



  (a)   a health service or procedure that, based on two (2) documents from the
available medical and scientific evidence, is likely to be more beneficial to
the Enrollee than any covered standard health service or procedure; or  

(b) a clinical trial for which the Enrollee is eligible; and



  (4)   The specific health service or procedure recommended by the attending
physician would otherwise be covered except for the MCO’s determination that the
health service or procedure is experimental or investigational.  

18. Residential Health Care Facility (RHCF) Services

Residential Health Care Facility (RHCF) Services means inpatient nursing home
services provided by facilities licensed under Article 28 of the New York State
Public Health Law, including AIDS nursing facilities. Covered services includes
the following health care services: medical supervision, 24-hour per day nursing
care, assistance with the activities of daily living, physical therapy,
occupational therapy, and speech/language pathology services and other services
as specified in the New York State Health Law and Regulations for residential
health care facilities and AIDS nursing facilities. These services should be
provided to an Enrollee:



  (a)   Who is diagnosed by a physician as having one or more clinically
determined illnesses or conditions that cause the Enrollee to be so
incapacitated, sick, invalid, infirm, disabled, or convalescent as to require at
least medical and nursing care; and  



  (b)   Whose assessed health care needs, in the professional judgment of the
Enrollee’s physician or a medical team:  



  i)   do not require care or active treatment of the Enrollee in a general or
special hospital;

ii) cannot be met satisfactorily in the Enrollee’s own home or home substitute

through provision of such home health services, including medical and other
health and health-related services as are available in or near his or her
community; and



  iii)   cannot be met satisfactorily in the physician’s office, a hospital
clinic, or other ambulatory care setting because of the unavailability of
medical or other health and health-related services for the Enrollee in such
setting in or near his or her community.

The Contractor is also responsible for respite days and bed hold days authorized
by the Contractor.

The Contractor is responsible for all medically necessary and clinically
appropriate inpatient Residential Health Care,, Facility services authorized by
the Contractor up to a sixty (60) day calendar year stop-loss for Enrollees who
are not in Permanent Placement Status as determined by LDSS.

B. Behavioral Health Services

These services include Chemical Dependence and Mental Health Services.

• Chemical Dependence Services:

For all Enrollees not categorized as SSI or SSI related, Chemical Dependence
Services in the Benefit Package include inpatient treatment services including
inpatient rehabilitation and treatment services programs, Detoxification
Services (Medically Managed Inpatient Detoxification and Medically Supervised
Inpatient and Outpatient Withdrawal Services) and self-referral for assessment
as described below.

For all Enrollees categorized as SSI or SSI related, the Benefit Package
includes Detoxification Services (Medically Managed Inpatient Detoxification and
Medically Supervised Inpatient and Outpatient Withdrawal Services). All other
Chemical Dependence Services, including Chemical Dependence Inpatient
Rehabilitation and Treatment, are covered on a Medicaid fee-for-service basis
for the SSI population.

APPENDIX K

January 1, 2005

K-21

• Mental Health Services:

The Mental Health Services listed below are in the Benefit Package for all
Enrollees not categorized as SSI or SSI related. For Enrollees who are
categorized as SSI or SSI related, all Mental Health Services are covered on a
Medicaid fee-for-service basis.

1. Chemical Dependence Services a. Detoxification Services

i) Medically Managed Inpatient Detoxification

These programs provide medically directed twenty-four hour care on an inpatient
basis to individuals who are at risk of severe alcohol or substance abuse
withdrawal, incapacitated, a risk to self or others, or diagnosed with an acute
physical or mental co-morbidity. Specific services include, but are not limited
to: medical management, bio-psychosocial assessments, stabilization of medical
psychiatric / psychological problems, individual and group counseling, level of
care determinations and referral and linkages to other services as necessary.
Medically Managed Detoxification Services are provided by facilities licensed by
OASAS under Title 14 NYCRR Part 816.6 and the Department of Health as a general
hospital pursuant to Article 28 of the Public Health Law or by the Department of
Health as a general hospital pursuant to Article 28 of the Public Health Law.



  ii)   Medically Supervised Withdrawal (a) Medically Supervised Inpatient
Withdrawal  

These programs offer treatment for moderate withdrawal on an inpatient basis.
Services must include medical supervision and direction under the care of a
physician in the treatment for moderate withdrawal. Specific services must
include, but are not limited to: medical assessment within twenty four hours of
admission; medical supervision of intoxication and withdrawal conditions;
bio-psychosocial assessments; individual and group counseling and linkages to
other services as necessary. Maintenance on methadone while a patient is being
treated for withdrawal from other substances may be provided where the provider
is appropriately authorized. Medically Supervised Inpatient Withdrawal services
are provided by facilities licensed under Title 14 NYCRR Part 816.7.

(b) Medically Supervised Outpatient Withdrawal

These programs offer treatment for moderate withdrawal on an outpatient basis.
Required services include, but are not limited to: medical supervision of
intoxication and withdrawal conditions; bio-psychosocial assessments; individual
and group counseling; level of care determinations; discharge planning; and
referrals to appropriate services. Maintenance on methadone while a patient is
being treated for withdrawal from other substances may be provided where the
provider is appropriately authorized. Medically Supervised Outpatient Withdrawal
services are provided by facilities licensed by Title 14 NYCRR Part 816.7.

All detoxification and withdrawal services are a covered benefit for all
Enrollees, including those categorized as SSI or SSI related.

Detoxification Services in Article 28 inpatient hospital facilities are subject
to the stop-loss provisions specified in Section 3.11 of this Agreement.

b. Chemical Dependence Inpatient Rehabilitation and Treatment Services

Services provided include intensive management of chemical dependence symptoms
and medical management of physical or mental complications from chemical
dependence to clients who cannot be effectively served on an outpatient basis
and who are not in need of medical detoxification or acute care. These services
can be provided in a hospital or free-standing facility. Specific services can
include, but are not limited to: comprehensive admission evaluation and
treatment planning; individual group, and family counseling; awareness and
relapse prevention; education about self-help groups; assessment and referral
services; vocational and educational assessment; medical and psychiatric
consultation; food and housing; and HIV and AIDS education. These services may
be provided by facilities licensed by OASAS to provide: Chemical Dependence
Inpatient Rehabilitation and Treatment Services under Title 14 NYCRR Part 818.
Maintenance on methadone while a patient is being treated for withdrawal from
other substances may be provided where the provider is appropriately authorized.

APPENDIX K

January 1, 2005

K-22

MCOs will be reimbursed for qualifying inpatient days of chemical dependence
inpatient treatment beyond thirty (30) days according to stop-loss provisions
contained in Section 3.12 of this Agreement.

c. Chemical Dependence Assessment Self-Referral

Enrollees must be allowed to self refer for one (1) assessment from a
Contractor’s participating provider in a twelve (12) month period.

2. Mental Health Services

Mental Health Services are subject to the stop-loss provisions specified in
Section 3.12 of this Agreement.

a. Inpatient Services

All inpatient mental health services, including voluntary or involuntary
admissions for mental health services. The Contractor may provide the covered
benefit for medically necessary mental health inpatient services through
hospitals licensed pursuant to Article 28 of the New York State P.H.L.

b. Outpatient Services

Outpatient services including but not limited to: assessment, stabilization,
treatment planning, discharge planning, verbal therapies, education, symptom
management, case management services, crisis intervention and outreach services,
chlozapine monitoring and collateral services as certified by OMH. Services may
be provided in-home, office or the community. Services may be provided by
licensed OMH providers or by other providers of mental health services including
clinical psychologists and physicians. For further information regarding service
coverage consult the following MMIS Provider Manuals: Clinic, Ambulatory
Services for Mental Illness (Clinic Treatment Program), Clinical Psychology, and
Physician (Psychiatric Services).

Enrollees must be allowed to self-refer for one (1) mental health assessment
from a Contractor’s Participating Provider in a twelve (12) month period. In the
case of children, such self-referrals may originate at the request of a school
guidance counselor or similar source.

Services provided through OMH designated clinics for Enrollees with a clinical
diagnosis of SED are covered by Medicaid fee-for-service.

C. Other Covered Services

1. Federally Qualified Health Center (FQHC) Services

FQHC services include physician services, services and supplies covered under
SSA §1861(s)(2) (A). Services include primary health, referral for supplemental
health services, health education, patient case management, including outreach,
counseling, referral and follow-up services (see 42 USC §254c(a) & (b)).

APPENDIX K

January 1,2005

19

K-23
Prepaid Benefit Package

II. Optional Covered Services (at Discretion of LDSS and/or Contractor)

A. Family Planning and Reproductive Health Care

Family Planning and Reproductive Health Care services means the offering,
arranging and furnishing of those health services which enable Enrollees,
including minors, who may be sexually active to prevent or reduce the incidence
of unwanted pregnancy. These include: diagnosis and all medically necessary
treatment, sterilization, screening and treatment for sexually transmissible
diseases and screening for disease and pregnancy.

Also included is HIV counseling and testing when provided as part of a family
planning visit. Additionally, reproductive health care includes coverage of all
medically necessary abortions. Elective induced abortions must be covered for
New York City recipients. Fertility services are not covered.

If the Contractor excludes family planning from its Benefit Package, the
Contractor is still required to provide the following services:

i) screening, related diagnosis, ambulatory treatment, and referral to
Participating Provider as

     
ii)
  needed for dysmenorrhea, cervical cancer or other pelvic
abnormality/pathology;
screening, related diagnosis, and referral to Participating Provider for anemia,
cervical cancer,

glycosuria, proteinuria, hypertension, breast disease and pregnancy.

B. Dental Services

Dental care includes preventive, prophylactic and other routine dental care,
services, supplies and dental prosthetics required to alleviate a serious health
condition, including one which affects employability.

Dental surgery performed in an ambulatory or inpatient setting is the
responsibility of the Contractor whether dental services are a covered plan
benefit, or not. Inpatient claims and referred ambulatory claims for dental
services provided in an inpatient or outpatient hospital setting for surgery,
anesthesiology, X-rays, etc. are the responsibility of the Contractor. In these
situations, the professional services of the dentist are covered by Medicaid
fee-for-service. The Contractor should set up procedures to prior approve dental
services provided in inpatient and ambulatory settings.

As described in Sections 10.16 and 10.28 of this Agreement, Enrollees may
self-refer to Article 28 clinics operated by academic dental centers to obtain
covered dental services.

If Contractor’s Benefit Package excludes dental services:



  i)   Enrollees may obtain routine exams, orthodontic services and appliances,
dental office surgery, fillings, prophylaxis, and other Medicaid covered dental
services from any qualified Medicaid provider who shall claim reimbursement from
MMIS; and



  ii)   Inpatient and referred ambulatory claims for medical services provided
in an inpatient or outpatient hospital setting in conjunction with a dental
procedure (e.g. anesthesiology, X-rays), are the responsibility of the
Contractor. In these situations, the professional services of the dentist are
covered Medicaid fee-for-service.  



  C.   Transportation Services  

18 NYCRR §505.10

a. Non-Emergency Transportation

Transportation expenses are covered when transportation is essential in order
for an Enrollee to obtain necessary medical care and services which are covered
under the Medicaid program (either as part of the Contractor’s Benefit Package
or by fee-for-service Medicaid). Non-emergent transportation guidelines may be
developed in conjunction with the LDSS, based on the LDSS’ approved
transportation plan.

APPENDIX K
January 1, 2005
K-24

Transportation services means transportation by ambulance, ambulette fixed wing
or airplane transport, invalid coach, taxicab, livery, public transportation, or
other means appropriate to the Enrollee’s medical condition; and a
transportation attendant to accompany the Enrollee, if necessary. Such services
may include the transportation attendant’s transportation, meals, lodging and
salary; however, no salary will be paid to a transportation attendant who is a
member of the Enrollee’s family.

When the Contractor is capitated for non-emergency transportation, the
Contractor is also responsible for providing transportation to Medicaid covered
services that are not part of the Contractor’s Benefit Package.

For Contractors that cover non-emergency transportation in the Benefit Package,
transportation costs to MMTP services may be reimbursed by Medicaid
fee-for-service in accordance with the LDSS transportation polices in local
districts where there is a systematic method to discretely identify and
reimburse such transportation costs.

For Enrollees with disabilities, the method of transportation must reasonably
accommodate their needs, taking into account the severity and nature of the
disability.

b. Emergency Transportation

Emergency transportation can only be provided by an ambulance service including
air ambulance service. Emergency ambulance transportation means the provision of
ambulance transportation for the purpose of obtaining hospital services for an
Enrollee who suffers from severe, life-threatening or potentially disabling
conditions which require the provision of emergency medical services while the
Enrollee is being transported.

Emergency medical services means the provision of initial urgent medical care
including, but not limited to, the treatment of trauma, bums, respiratory,
circulatory and obstetrical emergencies.

Emergency ambulance transportation is transportation to a hospital emergency
room generated by a “Dial 911” emergency system call or some other request for
an immediate response to a medical emergency. Because of the urgency of the
transportation request, insurance coverage or other billing provisions are not
addressed until after the trip is completed. When the Contractor is capitated
for this benefit, emergency transportation via 911 or any other emergency call
system is a covered benefit and the Contractor is responsible for payment.

APPENDIX K

January 1, 2005

K-25

Prepaid Benefit Package

III. Definitions of Non-Covered Services

The following services are excluded from the Contractor’s Benefit Package, but
are covered, in most instances, by Medicaid fee-for-service:

A. MEDICAL NON-COVERED SERVICES

1. Personal Care Agency Services

Personal care services (PCS) are the provision of some or total assistance with
personal hygiene, dressing and feeding; and nutritional and environmental
support (meal preparation and housekeeping). Such services must be essential to
the maintenance of the Enrollee’s health and safety in his or her own home. The
service has to be ordered by a physician, and there has to be a medical need for
the service. Licensed home care services agencies, as opposed to certified home
health agencies, are the primary providers of PCS. Enrollee’s receiving PCS have
to have a stable medical condition and are generally expected to be in receipt
of such services for an extended period of time (years).

Services rendered by a personal care agency which are approved by the LDSS are
not covered under the Benefit Package. Should it be medically necessary for the
PCP to order personal care agency services, the PCP (or the Contractor on the
physician’s behalf) must first contact the Enrollee’s LDSS contact person for
personal care. The district will determine the Enrollee’s need for personal care
agency services and coordinate with the personal care agency a plan of care.

2. Residential Health Care Facilities (RHCF)

Services provided in a Residential Health Care Facility (RHCF) to an individual
who is determined by the LDSS to be in Permanent Placement Status in the RHCF
are not covered.

3. Hospice Program

Hospice is a coordinated program of home and inpatient care that provides
non-curative medical and support services for persons certified by a physician
to be terminally ill with a life expectancy of six (6) months or less. Hospice
programs provide patients and families with palliative and supportive care to
meet the special needs arising out of physical, psychological, spiritual, social
and economic stresses which are experienced during the final stages of illness
and during dying and bereavement.

Hospices are organizations which must be certified under Article 40 of the NYS
P.H.L. All services must be provided by qualified employees and volunteers of
the hospice or by qualified staff through contractual arrangements to the extent
permitted by federal and state requirements. All services must be provided
according to a written plan of care which reflects the changing needs of the
patient/family.

If an Enrollee in the Contractor’s plan becomes terminally ill and receives
Hospice Program services he or she may remain enrolled and continue to access
the Contractor’s Benefit Package while Hospice costs are paid for by Medicaid
fee-for-service.

4. Prescription and Non-Prescription (OTC) Drugs, Medical Supplies, and Enteral
Formula

Coverage for drugs dispensed by community pharmacies, over the counter drugs,
medical/surgical supplies and enteral formula are not included in the Benefit
Package and will be paid for by Medicaid fee-for-service. Medical/surgical
supplies are items other than drugs, prosthetic or orthotic appliances, or DME
which have been ordered by a qualified practitioner in the treatment of a
specific medical condition and which are: consumable, non-reusable, disposable,
or for a specific rather than incidental purpose, and generally have no
salvageable value (e.g. gauze pads, bandages and diapers). Pharmaceuticals and
medical supplies routinely furnished or administered as part of a clinic or
office visit are covered.

APPENDIX K
January 1, 2005
K-26

20

B. Non-Covered Behavioral Health Services
1. Chemical Dependence Services

a. Outpatient Rehabilitation and Treatment Services

i). Methadone Maintenance Treatment Program (MMTP)

Consists of drug detoxification, drug dependence counseling, and rehabilitation
services which include chemical management of the patient with methadone.
Facilities that provide methadone maintenance treatment do so as their principal
mission and are certified by the Office of Alcohol and Substance Abuse Services
(OASAS) under Title 14 NYCRR, Part 828.

ii). Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic
Programs

Medically Supervised Ambulatory Chemical Dependence Outpatient Clinic Programs
are licensed under Title 14 NYCRR Part 822 and provide chemical dependence
outpatient treatment to individuals who suffer from chemical abuse or dependence
and their family members or significant others.

iii): Medically Supervised Chemical Dependence Outpatient Rehabilitation
Programs

Medically Supervised Chemical Dependence Outpatient Rehabilitation Programs
provide full or half-day services to meet the needs of a specific target
population of chronic alcoholic persons who need a range of services which are
different from those typically provided in an alcoholism outpatient clinic.
Programs are licensed by as Chemical Dependence Outpatient Rehabilitation
Programs under Title 14 NYCRR Part 822.9.

iv). Outpatient Chemical Dependence for Youth Programs

Outpatient Chemical Dependence for Youth Programs (OCDY) licensed under Title 14
NYCRR Part 823, establishes programs and service regulations for OCDY programs.
OCDY programs offer discrete, ambulatory clinic services to chemically-dependent
youth in a treatment setting that supports abstinence from chemical dependence
(including alcohol and substance abuse) services.

b. Chemical Dependence Services Ordered by the LDSS

The Contractor is not responsible for the provision and payment of Chemical
Dependence Inpatient Rehabilitation and Treatment Services ordered by the LDSS
and provided to Enrollees who have:



  •   been assessed as unable to work by the LDSS and are mandated to receive
Chemical Dependence Inpatient Rehabilitation and Treatment Services as a
condition of eligibility for Public Assistance or Medicaid, or



  •   have been determined to be able to work with limitations (work limited)
and are simultaneously mandated by the district into Chemical Dependence
Inpatient Rehabilitation and Treatment Services (including alcohol and substance
abuse treatment services )pursuant to work activity requirements.  

The Contractor is not responsible for the provision and payment of Medically
Supervised Inpatient and Outpatient Withdrawal Services ordered by the LDSS
under Welfare Reform (as indicated by Code 83).

The Contractor is responsible for the provision and payment of Medically Managed
Detoxification Services in this Agreement.

If the Contractor is already providing an Enrollee with Chemical Dependence
Inpatient Rehabilitation and Treatment Services and Detoxification Services and
the LDSS is satisfied with the level of care and services, then the Contractor
will continue to be responsible for the provision and payment of these services.

APPENDIX K
January 1,2005
K-27

2. Mental Health Services

a. Intensive Psychiatric Rehabilitation Treatment Programs (IPRT)

A time limited active psychiatric rehabilitation designed to assist a patient in
forming and achieving mutually agreed upon goals in living, learning, working
and social environments, to intervene with psychiatric rehabilitative
technologies to overcome functional disabilities. IPRT services are certified by
OMH under 14 NYCRR, Part 587.

b. Day Treatment

A combination of diagnostic, treatment, and rehabilitative procedures which,
through supervised and planned activities and extensive client-staff
interaction, provides the services of the clinic treatment program, as well as
social training, task and skill training and socialization activities. Services
are expected to be of six (6) months duration. These services are certified by
OMH under 14 NYCRR, Part 587.

c. Continuing Day Treatment

Provides treatment designed to maintain or enhance current levels of functioning
and skills, maintain community living, and develop self-awareness and
self-esteem. Includes: assessment and treatment planning; discharge planning;
medication therapy; medication education; case management; health screening and
referral; rehabilitative readiness development; psychiatric rehabilitative
readiness determination and referral; and symptom management. These services are
certified by OMH under 14 NYCRR, Part 587.

d. Day Treatment Programs Serving Children

Day treatment programs are characterized by a blend of mental health and special
education services provided in a fully integrated program. Typically these
programs include: special education in small classes with an emphasis on
individualized instruction, individual and group counseling, family services
such as family counseling, support and education, crisis intervention,
interpersonal skill development, behavior modification, art and music therapy.

e. Home and Community Based Services Waiver for Seriously Emotionally Disturbed
Children

This waiver is in select counties for children and adolescents who would
otherwise be admitted to an institutional setting if waiver services were not
provided. The services include individualized care coordination, respite, family
support, intensive in-home skill building, and crisis response.

f. Case Management

The target population consists of individuals who are seriously and persistently
mentally ill (SPMI), require intensive, personal and proactive intervention to
help them obtain those services which will permit functioning in the community
and either have symptomology which is difficult to treat in the existing mental
health care system or are unwilling or unable to adapt to the existing mental
health care system. Three case management models are currently operated pursuant
to an agreement with OMH or a local governmental. unit, and receive Medicaid
reimbursement pursuant to 14 NYCRR Part 506.

Please note: See generic definition of Comprehensive Medicaid Case Management
(CMCM) under OTHER NON-COVERED SERVICES.

g. Partial Hospitalization

Provides active treatment designed to stabilize and ameliorate acute systems,
serves as an alternative to inpatient hospitalization, or reduces the length of
a hospital stay within a medically supervised program by providing the
following: assessment and treatment planning; health screening and referral;
symptom management; medication therapy; medication education; verbal therapy;
case management; psychiatric rehabilitative readiness determination and referral
and crisis intervention. These services are certified by OMH under NYCRR
Part 587.



  h.   Services Provided Through OMH Designated Clinics for Children With A
Diagnosis of Serious Emotional Disturbance (SED)

APPENDIX K

January 1, 2005

K-28

These are services provided by designated OMH clinics to children and
adolescents with a clinical diagnosis of SED.

i. Assertive Community Treatment (ACT)

ACT is a mobile team-based approach to delivering comprehensive and flexible
treatment, rehabilitation, case management and support services to-individuals
in their natural living setting. ACT programs deliver integrated services to
recipients and adjust services over time to meet the recipient’s goals and
changing needs; are operated pursuant to approval or certification by OMH; and
receive Medicaid reimbursement pursuant to 14 NYCRR Part 508.

j. Personalized Recovery Oriented Services (PROS)

PROS, licensed and reimbursed pursuant to 14 NYCCR Part 512, are designed to
assist individuals in recovery from the disabling effects of mental illness
through the coordinated delivery of a customized array of rehabilitation,
treatment, and support services in traditional settings and in off-site
locations. Specific components of PROS include Community Rehabilitation and
Support, Intensive Rehabilitation, Ongoing Rehabilitation and Support and
Clinical Treatment.

3. Rehabilitation Services Provided to Residents of OMH Licensed Community
Residences (CRs) and Family Based Treatment Programs, as follows:

a. OMH Licensed CRs*

Rehabilitative services in community residences are interventions, therapies and
activities which are medically therapeutic and remedial in nature, and are
medically necessary for the maximum reduction of functional and adaptive
behavior defects associated with the person’s mental illness.

b. Family-Based Treatment*

Rehabilitative services in family-based treatment programs are intended to
provide treatment to seriously emotionally disturbed children and youth to
promote their successful functioning and integration into the natural family,
community, school or independent living situations. Such services are provided
in consideration of a child’s developmental stage. Those children determined
eligible for admission are placed in surrogate family homes for care and
treatment.

*These services are certified by OMH under 14 NYCRR Part 586.3, 594 and 595.

4. Office of Mental Retardation and Developmental Disabilities (OMRDD) Services



  a.   Long Term Therapy Services Provided by Article 16-Clinic Treatment
Facilities or Article 28 Facilities

These services are provided to persons with developmental disabilities including
medical or remedial services recommended by a physician or other licensed
practitioner of the healing arts for a maximum reduction of the effects of
physical or mental disability and restoration of the person to his or her best
possible functional level. It also includes the fitting, training, and
modification of assistive devices by licensed practitioners or trained others
under their direct supervision. Such services are designed to ameliorate or
limit the disabling condition and to allow the person to remain in or move to,
the least restrictive residential and/or day setting. These services are
certified by OMRDD under 14 NYCRR, Part 679 (or they are provided by Article 28
Diagnostic and Treatment Centers that are explicitly designated by the SDOH as
serving primarily persons with developmental disabilities). If care of this
nature is provided in facilities other than Article 28 or Article 16 centers, it
is a covered service.

b. Day Treatment

A planned combination of diagnostic, treatment and rehabilitation services
provided to developmentally disabled individuals in need of a broad range of
services, but who do not need intensive twenty-four (24) hour care and medical
supervision. The services provided as identified in the comprehensive assessment
may include nutrition, recreation, self-care, independent living, therapies,
nursing, and transportation services. These services are generally provided in
ICF or a comparable setting. These services are certified by OMRDD under 14
NYCRR, Part 690.

APPENDIX K

January 1, 2005

K-29

c. Medicaid Service Coordination (MSC)

Medicaid Service Coordination (MSC) is a Medicaid State Plan service provided by
OMRDD which assists persons with developmental disabilities and mental
retardation to gain access to necessary services and supports appropriate to the
needs of the needs of the individual. MSC is provided by qualified service
coordinators and uses a person centered planning process in developing,
implementing and maintaining an Individualized Service Plan (ISP) with and for a
person with developmental disabilities and mental retardation. MSC promotes the
concepts of a choice, individualized services and consumer satisfaction.

MSC is provided by authorized vendors who have a contract with OMRDD, and who
are paid monthly pursuant to such contract. Persons who receive MSC must not
permanently reside in an ICF for persons with developmental disabilities, a
developmental center, a skilled nursing facility or any other hospital or
Medical Assistance institutional setting that provides service coordination.
They must also not concurrently be enrolled in any other comprehensive Medicaid
long term service coordination program/service including the Care at Home
Waiver.

Please note: See generic definition of Comprehensive Medicaid Case Management
(CMCM) under OTHER NON-COVERED SERVICES.

d. Home And Community Based Services Waivers (HCBS)

The Home and Community-Based Services Waiver serves persons with developmental
disabilities who would otherwise be admitted to an ICF/MR if waiver services
were not provided. HCBS waivers services include residential habilitation, day
habilitation, prevocational, supported work, respite, adaptive devices,
consolidated supports and services, environmental modifications, family
education and training, live-in caregiver, and plan of care support services.
These services are authorized pursuant to a SSA Section 1915(c) waiver from
DHHS.

e. Services Provided Through the Care At Home Program (OMRDD)

The OMRDD Care at Home III, Care at Home IV, and Care at Home VI waivers, serve
children who would otherwise not be eligible for Medicaid because of their
parents’ income and resources, and who would otherwise be eligible for an ICF/MR
level of care. Care at Home waiver services include service coordination,
respite and assistive technologies. Care at Home waiver services are authorized
pursuant to a SSA section 1915(c) waiver from DHHS.

C. Other Non-Covered Services

1. The Early Intervention Program (EIP) — Children Birth to Two (2) Years of Age
This program provides early intervention services to certain children, from
birth through two (2) years of age, who have a developmental delay or a
diagnosed physical or mental condition that has a high probability of resulting
in developmental delay. All managed care providers must refer infants and
toddlers suspected of having a delay to the local designated Early Intervention
agency in their area. (In most municipalities, the County Health Department is
the designated agency, except: New York City — the Department of Health, Mental
Retardation and Alcoholism Services; Erie County — The Department of Youth
Services; Jefferson County — the Office of Community Services; and Ulster County
— the Department of Social Services).

Early intervention services provided to this eligible population are categorized
as Non-Covered. These services, which are designed to meet the developmental
needs of the child and the needs of the family related to enhancing the child’s
development, will be identified on MMIS by unique rate codes by which only the
designated early intervention agency can claim reimbursement. Contractor covered
and authorized services will continue to be provided by the Contractor.
Consequently, the Contractor will be expected to refer any enrolled child
suspected of having a developmental delay to the locally designated early
intervention agency in their area and participate in the development of the
Child’s Individualized Family Services Plan (IFSP). Contractor’s participation
in the development of the IFSP is necessary in order to coordinate the provision
of early intervention services and services covered by the Contractor.

Additionally, the locally designated early intervention agencies will be
instructed on how to identify a managed care Enrollee and the need to contact
the Contractor to coordinate service provision.

APPENDIX K
January 1, 2005
K-30

2. Preschool Supportive Health Services-Children Three (3) Through Four
(4) Years of Age

The Preschool Supportive Health Services Program (PSHSP) enables counties and
New York City to obtain Medicaid reimbursement for certain educationally related
medical services provided by approved preschool special education programs for
young children with disabilities. The Committee on Preschool Special Education
in each school district is responsible for the development of an Individualized
Education Program (IEP) for each child evaluated in need of special education
and medically related health services.

PSHSP services rendered to children three (3) through four (4) years of age in
conjunction with an approved IEP are categorized as Non-Covered.

The PSHSP services will be identified on MMIS by unique rate codes through which
only counties and New York City can claim reimbursement. In addition, a limited
number of Article 28 clinics associated with approved pre-school programs are
allowed to directly bill Medicaid fee-for- service for these services.
Contractor covered and authorized services will continue to be provided by the
Contractor.

3. School Supportive Health Services-Children Five (5) Through Twenty-One
(21) Years of Age

The School Supportive Health Services Program (SSHSP) enables school districts
to obtain Medicaid reimbursement for certain educationally related medical
services provided by approved special education programs for children with
disabilities. The Committee on Special Education in each school district is
responsible for the development of an Individualized Education Program (IEP) for
each child evaluated in need of special education and medically related
services.

SSHSP services rendered to children five (5) through twenty-one (21) years of
age in conjunction with an approved IEP are categorized as Non-Covered.

The SSHSP services are identified on MMIS by unique rate codes through which
only school districts can claim Medicaid reimbursement. Contractor covered and
authorized services will continue to be provided by the Contractor.

4. Comprehensive Medicaid Case Management (CMCM)

A program which provides “social work” case management referral services to a
targeted population (e.g.: pregnant teens, mentally ill). A CMCM case manager
will assist a client in accessing necessary services in accordance with goals
contained in a written case management plan. CMCM programs do not provide
services directly, but refer to a wide range of service Providers. Some of these
services are: medical, social, psycho-social, education, employment, financial,
and mental health. CMCM referral to community service agencies and/or medical
providers requires the case manager to work out a mutually agreeable case
coordination approach with the agency/medical providers. Consequently, if an
Enrollee of the Contractor is participating in a CMCM program, the Contractor
should work collaboratively with the CMCM case manager to coordinate the
provision of services covered by the Contractor. CMCM programs will be
instructed on how to identify a managed care Enrollee on EMEVS and informed on
the need to contact the Contractor to coordinate service provision.

5. Directly Observed Therapy for Tuberculosis Disease

Tuberculosis directly observed therapy (TB/DOT) is the direct observation of
oral ingestion of TB medications to assure patient compliance with the
physician’s prescribed medication regimen. While the clinical management of
tuberculosis is covered in the Benefit Package, TB/DOT where applicable, can be
billed directly to MMIS by any SDOH approved fee-for-service Medicaid TB/DOT
Provider. The Contractor remains responsible for communicating, cooperating and
coordinating clinical management of TB with the TB/DOT Provider.

6. AIDS Adult Day Health Care

Adult Day Health Care Programs (ADHCP) are programs designed to assist
individuals with HIV disease to live more independently in the community or
eliminate the need for residential health care services. Registrants in ADHCP
require a greater range of comprehensive health care services than can be
provided in any single setting, but do not require the level of service provided
in a residential health care setting. Regulations require that a person enrolled
in an ADHCP must require at least three (3) hours of health care delivered on
the basis of at least one (1) visit per week. While health care services are
broadly defined in this setting to include general medical care, nursing care,
medication management, nutritional services, rehabilitative services, and
substance abuse and mental health services, the latter two (2) cannot be the
sole reason for admission to the program. Admission criteria must include, at a
minimum, the need for general medical care and nursing services.

APPENDIX K
January 1, 2005
K-31

7. HIV COBRA Case Management

The HIV COBRA (Community Follow-up Program) Case Management Program is a program
that provides intensive, family-centered case management and community follow-up
activities by case managers, case management technicians, and community
follow-up workers. Reimbursement is through an hourly rate billable to Medicaid.
Reimbursable activities include intake, assessment, reassessment, service plan
development and implementation, monitoring, advocacy, crisis intervention, exit
planning, and case specific supervisory case-review conferencing.

8. Fertility Services Fertility services are not covered by the Benefit Package
nor by Medicaid fee-for-service.
9. Adult Day Health Care

Adult Day Health Care means care and services provided to a registrant in a
residential health care facility or approved extension site under the medical
direction of a physician and which is provided by personnel of the adult day
health care program in accordance with a comprehensive assessment of care needs
and individualized health care plan, ongoing implementation and coordination of
the health care plan, and transportation.

Registrant means a person who is a nonresident of the residential health care
facility who is functionally impaired and not homebound and who requires certain
preventive, diagnostic, therapeutic, rehabilitative or palliative items or
services provided by a general hospital, or residential health care facility;
and whose assessed social and health care needs, in the professional judgment of
the physician of record, nursing staff, Social Services and other professional
personnel of the adult day health care program can be met in while or in part
satisfactorily by delivery of appropriate services in such program.

10. Personal Emergency Response Services (PERS)

Personal Emergency Response- Services (PERS) are not covered by the Benefit
Package. PERS are covered on a fee-for-service basis through contracts between
the LDSS and PERS vendors.

provided in a residential health care setting. Regulations require that a person
enrolled in an ADHCP must require at least three (3) hours of health care
delivered on the basis of at least one (1) visit per week. While health care
services are broadly defined in this setting to include general medical care,
nursing care, medication management, nutritional services, rehabilitative
services, and substance abuse and mental health services, the latter two
(2) cannot be the sole reason for admission to the program. Admission criteria
must include, at a minimum, the need for general medical care and nursing
services.

11. School-Based Health Centers

A School-Based Health Center (SBHC) is an Article 28 extension clinic that is
located in a school and provides students with primary and preventive physical
and mental health care services, acute or first contact care, chronic care, and
referral as needed. SBHC services include comprehensive physical and mental
health histories and assessments, diagnosis and treatment of acute and chronic
illnesses, screenings (e.g., vision, hearing, dental, nutrition, TB), routine
management of chronic diseases (e.g., asthma, diabetes), health education,
mental health counseling and/or referral, immunizations and physicals for
working papers and sports.

21

APPENDIX K
January 1, 2005
K-32

Amendment to Medicaid Managed Care Model Contract — Effective 1/1/05

Residential Health Care Clarifications & Miscellaneous Revisions

                          Contract             Section   Topic / Reason for
Change   Contract Language Change   Status
Sect. 1
  Definitions   "Permanent Placement Status" means the status of an individual  
     
 
  "Permanent Placement Status"   in a
       
 
  Newly added definition
    —          
 
          Residential Health Care Facility (RHCF when the LDSS determines
       
 
          that
       
 
          the individual is not expected to return home based on medical
       
 
          evidence affirming the individual’s need for permanent RHCF
       
 
          placement.
       
 
                   
 
          c) The monthly capitation payments and the Supplemental Newborn      
 
 
          Capitation Payment and the Supplemental Maternity Capitation
       
 
  Capitation Payments
  Payment to the Contractor shall constitute full and complete
       
 
  Conforming reference change
  payments to the Contractor for all services that the Contractor
       
 
  associated with addition of new
  provides pursuant to this Agreement subject to stop-loss
       
 
  Section 3.13, Residential Health
  provisions set forth in Section 3.11, and 3.12, and 3.13 of
       
Sect. 3.1 (c)
  Care Facility Stop-Loss
  this Agreement.
       
 
                       
 
          3.13 Residential Health Care Facility Stop-Loss        
 
                       
 
          The Contractor will be compensated for medically
       
 
          necessary and clinically appropriate Medicaid
       
 
          reimbursable inpatient Residential Health Care
       
 
          Facility services as defined in Appendix K in
       
 
          excess of sixty (60) days during a calendar year at
       
 
          the lower of the Contractor's negotiated rates or
       
Sect. 3.13
  Residential Health Care Facility
    —          
(New item)
  Stop-Loss
  Medicaid rate of payment.
       
 
                   

C:\Documents and Settings\saccoe\Local Settings\Temporary Internet
Files\OLK64\MATRIX2.DOC of 10
Printed on 12/9/2004

Page 1 Last revised on 11/2‘04

22

Amendment to Medicaid Managed CareModel Contract — Effective 1/1/05

Residential Health Care Clarifications & Miscellaneous Revisions

                          Contract             Section   Topic / Reason for
Change   Contract Language Change   Status
 
          3.14 Stop-Loss Procedures and Documentation        
 
                       
 
          The Contractor must follow procedures and
       
 
          documentation requirements in accordance with the
       
 
          New York State Department of Health stop-loss
       
 
          policy and procedure manual. Payments made for
       
 
          stop-loss claims that do not conform to SDOH
       
Sect. 3.14
  Stop-Loss Procedures and
    —          
(New Item)
  Documentation
  requirements are subject to recoupment.
       
 
                   
Sections 3.13 and 3.14 Renumber Sections 3.13, “Enrollment Limitations,”
  Enrollment Limitations
               
and 3.14,
  Tracking Visits Provided by
               
“Tracking Visits
  Indian Health Clinics
               
Provided by
  Conforming numbering change
               
Indian Health
  associated with addition of new
               
Clinics,” as
  Section 3.13, Residential Health
               
Sections 3.15,
  Care Facility Stop-Loss and new
               
and 3.16
  Section 3.14 Stop-Loss
               
respectively.
  Procedures and Documentation
  Renumber original Sections 3.13 and 3.14 as indicated.
                         

C:\Documents and Settings\saccoe\Local Settings\Temporary Internet
Files\OLK64\MATRIX2.DOC of 10
Printed on 12/9/2004

Page 2 Last revised on 11/26/04

23

Amendment to Medicaid Managed Care Model Contract — Effective 1/1/05

Residential Health Care Clarifications & Miscellaneous Revisions

              Contract             Section   Topic / Reason for Change  
Contract Language Change   Status         SDOH, with prior notice             to
the LDSS, will provide             Contractor with             instructions for
            submitting the reports             required by Section 18.5        
    (a) through (nmm),             including time frames,             and
requisite formats.             The instructions, time             frames and
formats may be             modified by SDOH with             prior notice to the
LDSS,             and thereafter upon sixty             (60) days written notice
            to the Contractor. The             LDSS, with prior notice          
  to SDOH, shall provide             the Contractor with            
instructions for             submitting the reports;             required by
Section         SDOH Instructions for Report   18.5(en)S         Submissions  
including time frames and     Section 18.2   Technical correction   requisite
formats.    
Section 18.4
  Notification of Changes in Report
Due Dates, Requirements or
Formats
Technical correction   SDOH or LDSS may extend
due dates, or modify
report requirements or
formats upon a written
request by the Contractor
to the SDOH or LDSS with
a copy of the request to
the other agency, where
the Contractor has
demonstrated a good and
compelling reason for the
extension or
modification. The
determination to grant a
modification or;
extension of time shall
be made by SDOH with
regard to annual and
quarterly statements,
complaint reports,
audits, encounter data,
change of
ownership, clinical
studies, QARR, and
provider network reports.
The determination to
grant a modification or
extension of time shall
be made by the LDSS with
respect to No Contact,
PCP auto assignment, and
reports required by
Sections 18.5 (am) and
(en) of the Agreement.  



































C:\Documents and Settings\saccoe\Local Settings\Temporary Internet
Files\OLK64\MATRIX2.DOC of 10
Printed on 12/9/2004

Page 3 Last revised on 11/26/04

24

Amendment to Medicaid Managed Care Model Contract — Effective 1/1/05

Residential Health Care Clarifications & Miscellaneous Revisions

              Contract             Section   Topic / Reason for Change  
Contract Language Change   Status
 
      c) Other Financial Reports:  

Section 18.5 (c)
  Reporting Requirements — Other
Financial Reports:
Technical correction   Contractor shall submit financial reports, including
certified
annual financial statements, and make available documents relevant to
its financial condition to SDOH and the State
Insurance Department (SID) in a timely manner as required
by State laws and regulations including but not limited to
PHL§§ 4403-a, 4404 and 4409, Title 10 NYCRR §§ 98.11,
98.16 and 98.17 and applicable Insurance Law §§ 304, 305,
306 and 310. The LDSS reserves the right to require Contractor
to submit such relevant financial reports and documents related
to the financial condition of the MCO to the LDSS, as set forth in
Section 18.5(en) of this Agreement.  











 
         


C:\Documents and Settings\saccoe\Local Settings\Temporary Internet
Files\OLK64\MATRIX2.DOC

of 10
Printed on 12/9/2004

Page 4 Last revised on 11/26/04

25

Amendment to Medicaid Managed Care Model Contract — Effective 1/1/05

Residential Health Care Clarifications & Miscellaneous Revisions

              Contract             Section   Topic / Reason for Change  
Contract Language Change   Status
 
      f) Complaint Reports:  

Section 18.5 (f)
  Reporting Requirements -
Complaint Reports
Technical correction   The Contractor must provide the SDOH on a quarterly
basis, and within fifteen (15) business days of the
close of the quarter, a summary of all complaints
received during the preceding quarter on the Health
Provider Network (“HPN”).
The Contractor also agrees to provide on a quarterly
basis, via the HPN, the total number of complaints that
have been unresolved for more than forty-five (45)
days. The Contractor shall maintain records on these
and other complaints which shall include all correspondence
related to the complaint, and an explanation of disposition.
These records shall be readily available for review by the
SDOH or LDSS upon request.
Nothing in this Section is intended to limit the right of the SDOH
and the LDSS to obtain information immediately from a Contractor
pursuant to investigating a particular Enrollee or provider
complaint.
The LDSS reserves the right to require the Contractor to submit a
hardcopy of complaint reports in Section 18.5(en) of this
Agreement.  




















 
         


C:\Documents and Settings\saccoe\Local Settings\Temporary Internet
Files\OLK64\MATRIX2.DOC of 10
Printed on 12/9/2004

Page 5 Last revised on 11/26/04

26

Amendment to Medicaid Managed Care Model Contract — Effective 1/1/05

Residential Health Care Clarifications & Miscellaneous Revisions

                          Contract             Section   Topic / Reason for
Change   Contract Language Change   Status
Section 32.2
  Indemnification by LDSS
  32.2 Indemnification by LDSS   Change in NYC model
 
  Note: This change will only be   The LDSS shall indemnify and hold harmless
the Contractor
  only.
 
  in the contracts between NYC   and its officers, agents, and employees from
any and all claims
       
 
  and its participating MCOs.   for damages any lose or damages resulting from
actions by the
       
 
  Change requested by NYC     —          
 
  Department of Law.   LDSS or their Contractors in their connection with under
this
       
 
          Agreement, for performance except such the Contractor, its
       
 
          negligence or culpable act of officers, agents, employees, or
       
 
          subcontractors, including Participating Providers pursuant to
       
 
          the terms of Appendix A Part IL Section 6.3 herein.
       
 
                   
App. K Table of Contents
  Residential Health Care Facility
               
(Add New Item)
  (RHCF) Services
  18. Residential Health Care Facility (RHCF) Services        
 
                   

C:\Documents and Settings\saccoe\Local Settings\Temporary Internet
Files\OLK64\MATRIX2.DOC of 10
Printed on 12/9/2004

Page 6 Last revised on 11/26/04

27

Amendment to Medicaid Managed Care Model Contract — Effective 1/1/05

Residential Health Care Clarifications & Miscellaneous Revisions

              Contract             Section   Topic / Reason for Change  
Contract Language Change   Status
 
      Managed Care Plan Scope of Benefit
Residential Health Care Facility
Services means inpatient nursing
home services provided by
facilities licensed under New York
State Public Health Law, including
AIDS nursing facilities. Covered
services include the following
health care services: medical
supervision, 24-hour per day  










 
         

App. K
Appendix K-1
and K-2 charts
(Add New Item
to end of each
chart, under
“Managed Care
Plan Scope of
Benefit”
column)
  Residential Health Care Facility
(RHCF) Services
Clarify the range of covered
services and Contractor
responsibility   nursing care, assistance with the
activities of daily living,
physical therapy, occupational
therapy, and speech/language
pathology services and other
services as specified in the New
York State Public Health Law and
Regulations for residential health
care facilities and AIDS nursing
facilities. RHCF Services are
subject to the stop-loss
provisions specified in Section
3.13 of this Agreement.  













 
         


C:\Documents and Settings\saccoe\Local Settings\Temporary Internet
Files\OLK64\MATRIX2.DOC of 10
Printed on 12/9/2004

Page 7 Last revised on 11/14/04

28

Amendment to Medicaid Managed Care Model Contract — Effective 1/1/05

Residential Health Care Clarifications & Miscellaneous Revisions

                          Contract             Section   Topic / Reason for
Change   Contract Language Change   Status
 
          b. Rehabilitation Services
       
 
          18 NYCRR 505.11        
 
          Rehabilitation services are provided for the maximum reduction of
       
 
          physical or mental disability and restoration of the Enrollee to his
or
       
 
          her best functional level. Rehabilitation services include
       
 
          care and services rendered by physical therapists, speech-language
       
 
          pathologists and occupational therapists. Rehabilitation services may
be
       
App. K, I.
          provided in an Article 28 inpatient or outpatient facility, an
       
Prepaid Benefit
          Enrollee's home, in an approved home health agency, in the office of a
       
Package
          qualified
       
Definitions of
          private practicing therapist or speech pathologist, or for a
       
Covered
          child in a school, pre-school or community setting, or in a
Residential
       
Services, A.
          Health Care Facility (RHCF) as long as the Enrollee's stay is
       
Medical
          classified as a rehabilitative stay and meets the requirements for
       
Services,
          covered RHCF services as defined herein.
       
#7. Services of
            —          
Other
          Rehabilitation services provided in Residential Health Care Facilities
       
Practitioners,
          are subject to the stop-loss provisions specified in Section 3.13 of
       
b.)
          this Agreement. Rehabilitation services are covered as medically
       
Rehabilitation
          necessary, when ordered by the
       
Services
  Rehabilitation Services
    —          
 
          Contractor's Participating Provider.
       

C:\Documents and Settings\saccoe\Local Settings\Temporary Internet
Files\OLK64\MATRIX2.DOC of 10
Printed on 12/9/2004

29

Page 8 Last revised on 11/26/04Amendment to Medicaid Managed Care Model Contract
— Effective
1/1/05

Residential Health Care Clarifications & Miscellaneous Revisions

                          Contract             Section   Topic / Reason for
Change   Contract Language Change   Status
 
          18. Residential Health Care Facility (RHCF) Services        
 
                       
 
          Residential Health Care Facility (RHCF) Services means inpatient
nursing
       
 
          home services provided by facilities licensed wider Article 28 of the
New
       
 
          York State Public Health Law, including AIDS nursing facilities.
Covered
       
 
          services includes the following health care services: medical
supervision,
       
 
          24-hour per day nursing care, assistance with the activities of daily
       
 
          living, physical therapy, occupational therapy, and speech/language
       
 
          pathology services and other services as specified in the New York
State
       
 
          Public Health Law and Regulations for residential health care
facilities
       
 
          and AIDS nursing facilities. These services should be provided to an
       
 
          Enrollee:
       
 
          a. Who is diagnosed by a physician as having one or more clinically
       
 
          determined illnesses or conditions that cause the Enrollee to be so
       
 
          incapacitated, sick, invalid, infirm, disabled, or convalescent as to
       
 
          require at least medical and nursing care; and
       
 
          b. Whose assessed health care needs, in the professional
       
 
          judgment of the Enrollee's physician or a medical team:
       
 
          i. do not require care or active treatment of the Enrollee in a
       
 
          general or special hospital;
       
 
          ii. cannot be met satisfactorily in the Enrollee's own home or home
       
 
          substitute through provision of such home health services, including
       
 
          medical and other health and health-related services as are available
in or
       
 
          near his or her community; and
       
 
                       
 
          iii. cannot be met satisfactorily in the physician's office, a
hospital
       
 
          clinic, or other ambulatory care setting because of the unavailability
of
       
 
          medical or other health and health-related services for the Enrollee
in
       
 
          such, setting in or near his or her community.
       
 
          The Contractor is also responsible for respite days and bed hold days
       
 
          authorized by the Contractor.
       
App. K, I. Prepaid
  Residential Health Care
    —          
Benefit Package
  Facility (RHCF) Services
  The Contractor is responsible for all medically necessary and clinically
       
Definitions of
  Clarify the range of
  appropriate inpatient Residential Health Care Facility services authorized
       
Covered Services,
  covered services and
  by the Contractor up to a sixty (60) day calendar year stop-loss for
       
A. Medical Services
  Contractor responsibility
  Enrollees who are not in Permanent Placement Status as determined by LDSS.
       
 
                       

C:\Documents and Settings\saccoe\Local Settings\Temporary Internet
Files\OLK64\MATRIX2.DOC of 10
Printed on 12/9/2004

30

Page 9 Last revised on 11/26/04Amendment to Medicaid Managed Care Model Contract
— Effective
1/1/05

Residential Health Care Clarifications & Miscellaneous Revisions

              Contract             Section   Topic / Reason for Change  
Contract Language Change   Status
App. K
Section III,
Non-Covered
Services; 2.
Other Non-
Covered
Services
  Residential Health Care Facilities
(RHCF)
Clarify that permanent residency
in a RHCF is not a covered
service in the Medicaid managed
care benefit package.   2. Residential Health Care Facilities (RHCF)
Residency Services provided in a Residential
Health Care Facility (RHCF) to an individual
who is determined by the LDSS to be in
Permanent Placement Status in the RHCF is
are not covered (see 1.8 NYCRR 1.4
Rehabilitation in §360 (k)) services such a
setting by are covered as medically
necessary when ordered the Contractor’s
Participating Provider.  










 
         


C,\Documents and Settings\saccoe\Local Settings\Temporary Internet
Files\OLK64\MATRIX2.DOC
10 of 10
Printed on 12/9/2004
Page 10 Last revised on 11/26/04

31